Exhibit 10.56

 

March 23, 2017

 

Mr. John Wobensmith

Genco Shipping & Trading Limited

299 Park Avenue, 12th Floor

New York, New York 10171

 

Dear John:

 

The purpose of this letter is to confirm our understanding regarding that
agreement between you and Genco Shipping & Trading Limited (“Genco” or the
“Company”) dated September 21, 2007, as amended from time to time prior to the
date hereof (the “Agreement”).  When fully executed, this letter shall
constitute an amendment to the Agreement.  It is hereby agreed as follows:

 

1.  Section 6(a) of the Agreement shall be deleted in its entirety and replaced
with the following:

 

“(a)      Genco may immediately terminate your employment for Cause (as defined
herein).  In such event, or if you resign (other than for Good Reason or
Disability (as defined below)) or retire as an employee of Genco, the
obligations of Genco shall cease immediately and you shall not be entitled to
any further payments of any kind except for (i) an amount equal to your accrued
but unpaid Base Salary through the Termination Date (as defined below in Section
6(e)); (ii) any accrued but unpaid base salary and any business expenses
required to be reimbursed under Section 5(e), and (iii) other payments
entitlements and benefits, if any, in accordance with applicable plans,
programs, arrangements of, or any agreement, including this Agreement, with the
Company or any affiliate.  For purposes of this Agreement, Cause shall include:

 

(i)        any act or failure to act by you involving fraud, material theft or
embezzlement;

 

(ii)       conviction of (or a plea of nolo contendere to) a crime that
constitutes a felony or other crime involving moral turpitude, in either case
within the meaning of applicable law;

 

(iii)      in carrying out your duties for the Company, you engage in conduct
that constitutes willful gross neglect or willful gross misconduct resulting, in
either case, in material economic harm to the Company; or

 

(iv)      failure or refusal to perform or observe any of your material duties,
responsibilities or obligations set forth in this Agreement or your failure to
follow the directions of the Board of Directors.

 

 





--------------------------------------------------------------------------------

 



Notwithstanding anything herein to the contrary, your employment shall not be
terminated for Cause under Section 6(a)(i), (iii) or (iv) above unless you are
given notice by the Company of circumstances constituting the basis for such
termination and, if such circumstances are curable, for thirty (30) days after
receipt of such notice you have failed to cure them.”

 

2.  Section 6(c) of the Agreement shall be deleted in its entirety and replaced
with the following:

 

“(c)      In the event of your resignation for Good Reason, or in the event that
your employment is terminated by Genco, other than in accordance with Section
6(a) or (b), and subject to your execution and non-revocation of a general
release of all claims substantially in the form attached hereto as Exhibit A
(the “Release”), you shall be entitled to receive (i) your Base Salary through
the Termination Date; (ii)  a lump sum payment equal in amount to double your
annualized base salary, as determined on the Termination Date, less all
deductions and withholdings, payable within sixty (60) days of your termination
date; (iii) a lump sum payment equal to double the average of your three (3)
prior years’ Annual Incentive Award payable within sixty (60) days of your
termination date and (iv) a pro-rata Bonus for the year in which the Termination
Date occurs (the “Pro-rata Bonus”) equal to the amount by which (x) the amount
determined by multiplying the average Annual Incentive Award granted to you
during the three years preceding the year in which the Termination Date occurs
by a fraction, the numerator of which is the number of days you were employed by
the Company during the year of termination and the denominator of which is 365
exceeds (y) the value of any Annual Incentive Award granted or paid to you in
respect of the year of termination payable within sixty (60) days of your
termination date.  For purposes of this Agreement, “Annual Incentive Award” for
any year prior to January 1, 2017 shall mean the cash bonus earned by you for
such year, including any amounts deferred, and for any year beginning on or
after January 1, 2017 shall mean the short-term annual cash bonus earned by you
for such year, including any amounts deferred.  In addition, you shall be
entitled to any amounts owing to you but not yet paid, including without
limitation, any bonus payments awarded for any performance period that has ended
and any business expenses required to be reimbursed under Section 5(e), as well
as any other payments, entitlements and benefits, if any, in accordance with
applicable plans, programs, arrangements of, or any agreement, including this
Agreement, with, the Company or any affiliate (the “Accrued Amounts”), payable
within twenty (20) days of  your termination.  Additionally, Genco shall provide
you with coverage under any Genco Group medical, dental, long-term disability or
life insurance benefit plan or program in which you participated immediately
prior to such termination or any replacement plan or program (so long as such
coverage is available under the Company’s applicable plans or programs) for a
period of 24 months following the Termination Date.  Finally, the Company agrees
that your rights under COBRA to continued medical and dental coverage shall be
deemed to commence after the expiration of such 24-month period, so long as the
Company’s policies allow such a commencement.  The Release must be executed and
delivered to the Company, with all periods for revocation having expired, within
sixty (60) days following the Termination Date, provided that, in the event that
such 60-day period spans two different calendar years, then the payments under
subclauses (ii), (iii), and (iv) above will not be paid to you before January
1st of the latter of such two calendar years.  Failure to timely execute and
return the Release or the revocation thereof shall be a waiver of your right,





-  2  -

--------------------------------------------------------------------------------

 



 

if any, to the benefits set forth in this Section 6(c), except for the Accrued
Amounts.  The Company agrees that it will promptly countersign the Release, and
provide you with a copy of the countersigned release, upon its receipt of the
Release executed by you.”

 

3.         Section 6(d) of the Agreement shall be deleted in its entirety and
replaced with the following:

 

“(d)        Your resignation shall be deemed to be for “Good Reason” if the
Company: (i) materially diminishes your authority, duties or responsibilities
(which shall include you no longer serving as the Chief Executive Officer of the
Company or, following a Change in Control, of the ultimate parent company of the
Company, provided that such ultimate parent company is an operating or holding
company and not a financial or institutional investor); (ii) materially
diminishes your annualized Base Salary during the Term; (iii) materially changes
the location of your office and such new location is more than 25 miles outside
of Manhattan (excluding a relocation to the Stamford, Connecticut area); or (iv)
materially breaches this Agreement.  You will give the Company written notice of
your intention to terminate your employment within thirty (30) days of the
occurrence of any event constituting Good Reason, and the Company shall have
thirty (30) days from the receipt of such notice to cure such event.  Your
termination of employment on account of such event must be effective no later
than thirty (30) days after the expiration of such cure period.”

 

4.          Section 6(e) of the Agreement shall be deleted in its entirety and
replaced with the following:

 

“(e)        For purposes of this Agreement, “Termination Date” shall mean:
(i) if your employment is terminated by Genco for Cause, the date of the notice
of termination from the Company, provided that if the termination is for Cause
pursuant to Section 6(a)(i), (iii) or (iv) of the definition of Cause, then the
Termination Date shall be the date on which the applicable cure period lapses if
you have not cured; (ii) if your employment is terminated by the Company without
Cause or by you without Good Reason (other than for Disability), the date set
forth in the notice of termination (which in no event shall be earlier than the
date such notice is effective and, in the event of your retirement or
resignation without Good Reason, shall be no earlier than at least 60 days
following the date such notice is provided to the Company; provided, however,
that the Company may accelerate the effective date of such termination to any
time after you have provided notice); (iii) if your employment is terminated by
reason of death, the date of death; (iv) if your employment is terminated upon
Disability, 30 days after notice is given by the Company; and (v) if your
employment is terminated by you for Good Reason, 30 days after such notice is
given unless the Company has cured the grounds for such termination within the
applicable cure period.”

 

5.         Section 6(f) of the Agreement shall be deleted in its entirety.

 

6.         Section 7(a) of the Agreement shall be deleted in its entirety and
replaced with the following:





-  3  -

--------------------------------------------------------------------------------

 



“(a)        Notwithstanding anything in this Agreement to the contrary, if (i) a
Change in Control occurs after the date hereof; and (ii) upon such Change in
Control or within 2 years thereafter you terminate your employment for Good
Reason as defined above or the Company terminates your employment without Cause,
you shall be entitled to all the payments, benefits and entitlements as of the
Termination Date as set forth in Section 6(c) provided that the multiple in
Section 6(c)(ii) and (iii)  shall be triple (not double) and the time period in
Section 6(c) shall be 36 months, not 24 months, in each case subject to the
execution and non-revocation of the Release in accordance with the two
penultimate sentences of Section 6(c) (and the Company will countersign the
Release and provide you with a copy of the countersigned Release in accordance
with the last sentence of Section 6(c)).  If, following a Change in Control, the
Company alters your job such that you would have "Good Reason" to resign under
subclause (i) of the "Good Reason" definition above, and provided that you
continue to have primarily senior management- and/or executive transition-type
duties and responsibilities for the duration of such altered job, then you agree
that you may not resign for Good Reason under subclause (i) as a result of such
altered job during the six (6)-month period immediately following the Change in
Control (the "Transition Period").  Instead, in such event, upon the conclusion
of the Transition Period, unless you and the Company agree otherwise in writing,
your employment will automatically terminate (and will be deemed terminated by
the Company without Cause or by you with Good Reason) and you will become
entitled to severance in accordance with this Section 7(a) (and, in such event,
(I) for purposes of determining the average of your three “prior years’ Annual
Incentive Award” under clause (iii) of Section 6(c) above, the three prior years
used will be the three (3) calendar years immediately preceding the year in
which the Change in Control occurs, and (II) for purposes of determining your
Pro-rata Bonus under clause (iv) of Section 6(c) above, “the year in which the
Termination Date occurs” will be deemed to be “the year in which the Change in
Control occurs”).  During the Transition Period, you will be entitled to
continue to receive your Base Salary and participate in the Company's employee
benefit plans and you will receive a Pro-rata Bonus for the Transition Period
(in addition to the Pro-rata Bonus under clause (iv) of Section 6(c) above,
other than as would result in duplication of payment of the Pro-rata Bonus for
the same period of employment or service).  Nothing in this paragraph is
intended to limit the Company's right to terminate your employment with or
without Cause or your right to resign with or without Good Reason following a
Change in Control (other than that you may not resign pursuant to subclause (i)
of the Good Reason definition, provided that the condition set forth in the
initial sentence of this paragraph is satisfied).  In addition, you agree to
consider any offer of employment made to you by the Company following a Change
in Control whereby you would no longer be the Chief Executive Officer of the
Company or its ultimate parent (provided that such ultimate parent company is an
operating or holding company and not a financial or institutional investor)
following the Change in Control, but you will be under no obligation to accept
any such offer and your rejection of any such offer will in no way impact your
eligibility to receive severance under this Agreement.

 

For purposes of this Agreement, the term "Change in Control" shall mean the
occurrence of any of the following:

 

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities and Exchange Act of 1934 (a “Person”) (other than (A)
Apollo Global Management LLC, Centerbridge Partners L.P., and Strategic Value
Partners, LLC; their respective Affiliates; and their respective funds, managed
accounts, and related entities managed by any of them or





-  4  -

--------------------------------------------------------------------------------

 



their respective Affiliates, or wholly-owned subsidiaries of the foregoing, but
not including, however, any of their operating portfolio companies; and any
group of the foregoing; where “Affiliate” shall mean, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person, and a Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract agreement or arrangement  (each, an “Excluded Person”),
(B) the Company, (C) any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or (D) any company or entity owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of common stock of the Company), becomes the
“beneficial owner” (within the meaning of Rule 13d-3 under the Securities and
Exchange Act of 1934), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding Voting Securities; or

 

(ii) the sale of all or substantially all of Genco's assets in one or more
related transactions within a 12-month period to any person, other than such a
sale to (x) a subsidiary of Genco which does not involve a change in the equity
holdings of Genco, (y) an Excluded Person, or (z) any company or entity owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of common stock of the Company;

 

(iii) any merger, consolidation, reorganization or similar event of Genco or any
of its subsidiaries, as a result of which the holders of the voting stock of
Genco immediately prior to such merger, consolidation, reorganization or similar
event do not directly or indirectly hold at least fifty percent (50%) of the
aggregate voting power of the voting securities of the surviving entity;

 

(iv) any Person, other than an Excluded Person, becomes the “beneficial owner”
(within the meaning of Rule 13d-3 under the Securities and Exchange Act of
1934), directly or indirectly, of securities of the Company representing more
than 40% of the combined voting power of the Company’s then outstanding Voting
Securities and such Person is required to file a Schedule 13D; or

 

(v) a majority of the members of the Board of Directors of Genco is replaced
during any 12-month period by directors whose appointment or election is not
either (x) endorsed by a majority of Genco’s Board of Directors before the date
of such appointment or election or (y) at the request of an Excluded Person.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred if an Excluded Person has the ability to appoint a majority of the
members of the Board of Directors.

 

For the purposes of this section “Voting Securities” shall mean the securities
entitled to vote generally in the election of directors to the Board of
Directors of the Company.

 

Further, and notwithstanding the foregoing, for each payment subject to Section
409A of the Internal Revenue Code, a Change in Control shall be deemed to occur
under this Agreement with respect to such payment only if a change in the
ownership or effective control of Genco or a





-  5  -

--------------------------------------------------------------------------------

 



change in the ownership of a substantial portion of the assets of Genco shall
also be deemed to have occurred under Section 409A of the Internal Revenue
Code.”

 

7.         Section 7(b) of the Agreement shall be deleted in its entirety and
replaced with the following:

 

“(b) Notwithstanding anything to the contrary in this Agreement, in any other
agreement between you and the Company, or in any plan maintained by the Company,
if there is a Section 280G Change in Control (as defined below), the following
rules shall apply:

 

(i)         Except as otherwise provided in Section 7(b)(ii) below, if it is
determined in accordance with Section 7(b)(iv) below that any portion of the
Contingent Compensation Payments (as defined below) that otherwise would be paid
or provided to you or for your benefit in connection with the 280G Change in
Control would be subject to the excise tax imposed under section 4999 of the
Code (the “Excise Tax”), then such Contingent Compensation Payments shall be
reduced by the smallest total amount necessary in order for no portion of such
Contingent Compensation Payments to be subject to the Excise Tax.

 

(ii)        No reduction in any of your Contingent Compensation Payments shall
be made pursuant to Section 7(b)(i) above if it is determined in accordance with
Section 7(b)(iv) below that the After Tax Amount of the Contingent Compensation
Payments payable to you without such reduction would exceed the After Tax Amount
of the reduced Contingent Compensation Payments payable to you in accordance
with Section 7(b)(i) above. For purposes of the foregoing, (I) the “After Tax
Amount” of the Contingent Compensation Payments, as computed with, and as
computed without, the reduction provided for under Section 7(b)(i) above, means
the amount of the Contingent Compensation Payments, as so computed, that you
would retain after payment of all taxes (including without limitation any
federal, state or local income taxes, the Excise Tax or any other excise taxes,
any Medicare or other employment taxes, and any other taxes) imposed on such
Contingent Compensation Payments in the year or years in which payable; and (II)
the amount of such taxes shall be computed at the rates in effect under the
applicable tax laws in the year in which the 280G Change in Control occurs, or
if then ascertainable, the rates in effect in any later year in which any
Contingent Compensation Payment is expected to be paid following the 280G Change
in Control, and in the case of any income taxes, by using the maximum combined
federal, state and (if applicable) local income tax rates then in effect under
such laws.

 

(iii)       Any reduction in your Contingent Compensation Payments required to
be made pursuant to Section 7(b)(i) above (the “Required Reduction”) shall be
made as follows: (I) first, any such Contingent Compensation Payments that
became fully vested prior to the 280G Change in Control and that pursuant to
paragraph (b) of Treas. Reg. § 1.280G-1, Q/A 24, are treated as Contingent
Compensation Payments solely by reason of the acceleration of their originally
scheduled dates of payment shall be reduced, by cancellation of such
acceleration; (II) second, any severance payments or benefits, performance-based
cash or equity incentive awards, or other Contingent Compensation Payments the
full amounts of which are treated as contingent on the 280G Change in Control
pursuant to paragraph (a) of Treas. Reg. § 1.280G-1, Q/A 24, shall be reduced;
and (III) third, any cash or equity incentive awards, or nonqualified deferred
compensation amounts, that vest solely based on your continued service with the
Company, and





-  6  -

--------------------------------------------------------------------------------

 



that pursuant to paragraph (c) of Treas. Reg. § 1.280G-1, Q/A 24, are treated as
contingent on the 280G Change in Control because they become vested as a result
of the 280G Change in Control, shall be reduced, first by cancellation of any
acceleration of their originally scheduled dates of payment (if payment with
respect to such items is not treated as automatically occurring upon the vesting
of such items for purposes of section 280G of the Code) and then, if necessary,
by canceling the acceleration of their vesting. In each case, the amounts of the
Contingent Compensation Payments shall be reduced in the inverse order of their
originally scheduled dates of payment or vesting, as applicable, cash payments
will be reduced before non-cash benefits, and any Contingent Compensation
Payment shall be so reduced only to the extent necessary to achieve the Required
Reduction and in all cases without violating section 409A of the Code.

 

(iv)      A determination as to whether any Excise Tax is payable with respect
to your Contingent Compensation Payments and, if so, as to the amount thereof,
and a determination as to whether any reduction in your Contingent Compensation
Payments is required pursuant to the provisions of Sections 7(b)(i) and (ii)
above, and, if so, as to the amount of the reduction so required, shall be made
no later than fifteen (15) days prior to the closing of the transaction or the
occurrence of the event that constitutes the 280G Change in Control, or as soon
thereafter as administratively practicable. Such determinations, and the
assumptions to be utilized in arriving at such determinations, shall be made by
an independent auditor (the "Auditor") selected by the Company and reasonably
acceptable to you, all of whose fees and expenses shall be borne and directly
paid solely by the Company. The Auditor shall be a nationally recognized public
accounting firm which has not, during the two years preceding the date of its
selection, acted in any way on behalf of the Company or any other entity
included in the Company Group. The Auditor shall provide a written report of its
determinations, including detailed supporting calculations, to both you and the
Company and, at the same time, it shall provide you with a written opinion as to
the amount of the Excise Tax that is payable by you and that you have
substantial authority to report such Excise Tax on your federal income tax
return, or, if no such Excise Tax is payable, a written opinion that you have
substantial authority not to report any Excise Tax on your federal income tax
return. The determinations made by the Auditor pursuant to this Section 7(b)(iv)
shall be binding upon you and the Company. The fact that your right to payments
or benefits may be reduced by reason of the limitations contained in this
Section 7(b) will not limit or otherwise affect any other rights you have under
this Agreement or otherwise. 

 

(v)        In the event that the Internal Revenue Service makes any claim, gives
notice of any potential claim or institutes a proceeding against you asserting
that any Excise Tax or additional Excise Tax is due, then you shall promptly
give the Company notice of any such claim, potential claim or proceeding.  The
Company shall cooperate with you, and assist you, with respect to any
discussions, negotiations, defenses, actions and proceedings you have with the
Internal Revenue Service regarding any Excise Tax or additional Excise Tax, to
the extent reasonably requested by you.  Upon completion of the audit or upon a
final and nonappealable settlement or other resolution, the provisions of this
Section 7(b) shall be reapplied in order to properly reflect the results of such
audit or resolution, as applicable.

 

(vi)       All fees and expenses for services in connection with the
determinations and calculations contemplated by this Section 7(b), including
without limitation those of your own counsel (including counsel retained by you
as a result of any Internal Revenue Service claim, potential claim, or
proceeding under paragraph 7(b)(v) above) shall be borne by the Company and
shall be





-  7  -

--------------------------------------------------------------------------------

 



paid or reimbursed to you not later than December 31 of the year following the
year in which the expense is incurred.

 

(vii)     For purposes of the foregoing, the following terms will have the
following respective meanings:

 

“280G Change in Control” means a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company, as determined in accordance with section 280G(b)(2) of the Code and the
regulations promulgated thereunder.

 

“Contingent Compensation Payment” means any payment or benefit in the nature of
compensation that is to be paid or provided to you or for your benefit in
connection with a 280G Change in Control (whether under this Agreement or
otherwise, including by the entity, or by any affiliate of the entity, whose
acquisition of the stock of the Company or its assets constitutes the 280G
Change in Control) if you are a “disqualified individual” (as defined in section
280G(c) of the Code) at the time of the 280G Change in Control, to the extent
that such payment or benefit is “contingent” on the 280G Change in Control
within the meaning of section 280G(b)(2)(A)(i) of the Code and the regulations
promulgated thereunder, subject to taking into consideration and, as applicable,
excluding those payments that are exempt from the definition of “parachute
payment” under Treas. Reg. § 1.280 G1, Q/A 5 &Q/A 9.  A “Contingent Compensation
Payment” includes, for the avoidance of doubt, any payment or benefit that must
be included in the calculation for determining whether you would be subject to
the Excise Tax.”

 

8.         The last sentence of Section 14(c) of the Agreement shall be deleted
in its entirety and replaced with the following:

 

“Notwithstanding the foregoing, following (i) a Change in Control, (ii) your
resignation for Good Reason, or (iii) the termination of your employment by
Genco other than in accordance with Section 6(a) or (b), the “Non-Competition
Period” shall mean the period of your employment and for six (6) months
thereafter.

 

9.         For the avoidance of doubt, paragraph 2 of that certain letter
agreement between you and the Company dated April 30, 2015 shall no longer be of
any force or effect.

 

10.       Effective as of the date of this letter, the Company agrees to appoint
you to the position of Chief Executive Officer of the Company and to increase
your Base Salary rate to $650,000 per year.  You will continue to remain the
President of the Company.

 

11.       Upon the Termination Date, for any reason, you shall be deemed to have
resigned, to the extent applicable, as an officer of the Company and any of its
subsidiaries, as a member of the board of directors of the Company and any of
its subsidiaries, and as a fiduciary of any Company benefit plan.

 

12.       Within thirty (30) days following the date of this letter, the Company
will pay you a bonus of $600,000 for 2016; for the avoidance of doubt, such
bonus will be included in calculating your Annual Incentive Award for 2016 for
purposes of any severance payment.

 





-  8  -

--------------------------------------------------------------------------------

 



13.       The Company will reimburse you for up to $50,000 in documented legal
expenses incurred in connection with the negotiation and drafting of this letter
and any contemporaneous equity grant documents.  Such reimbursement will be paid
in accordance with the Company’s reimbursement policies, but in no event later
than May 31, 2017.

 

14.       You acknowledge and agree that the existence of an Executive Chairman
and the assignment to him of appropriate duties and responsibilities consistent
with those set forth on Exhibit B will not constitute “Good Reason” under the
terms of the Agreement.

 

15.       At the same time that you and the Company enter into this letter
agreement, the Company will make award grants to you, and will enter into award
agreements with you, in the forms attached hereto as Exhibits C and D.  The
Company agrees that it will use its best efforts to cause the Amended and
Restated 2015 Equity Incentive Plan (in the form attached hereto as Exhibit E,
the “Amended and Restated Plan”) to be approved by the Company’s shareholders
within one year following the Board’s adoption of the Amended and Restated Plan.

 

16.       Exhibits A, B,  C,  D and E attached to this letter shall be added as
Exhibits to the Agreement.

 

17.       This letter and the Agreement contain the entire understanding between
the parties on the subjects covered here and supersede all prior agreements,
arrangements and understandings, whether written or oral, regarding the subjects
covered here.  The Agreement and this letter may not be changed, nor may any of
their provisions be waived, orally, but may only be changed in writing signed by
both parties.

 

18.       You agree and acknowledge that the parties hereto have been provided
with the opportunity to consult with counsel regarding the provisions of this
letter.

 

19.       This letter may be executed in any number of original or facsimile or
electronic PDF counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

 

[Signature page follows.]

 

 

 



-  9  -

--------------------------------------------------------------------------------

 



 

Very truly yours,

 

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

 

Name:  Apostolos Zafolias

 

 

Title:  Chief Financial Officer

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

/s/ John Wobensmith

 

 

John Wobensmith

 

 

Date:  3/23/17

 

 

 



-  10  -

--------------------------------------------------------------------------------

 



Exhibit A

 

WAIVER AND RELEASE OF CLAIMS AGREEMENT

 

John Wobensmith (“Employee”) hereby acknowledges that Genco Shipping & Trading
Limited (“Employer”) is offering Employee certain payments in connection with
Employee’s termination of employment pursuant to the employment agreement
entered into between Employer and Employee dated September 21, 2007, as amended
from time to time (the “Employment Agreement”), in exchange for Employee’s
promises in this Waiver and Release of Claims Agreement (this “Agreement”).

 

Severance Payments

 

1.         Employee agrees that Employee will be entitled to receive the
applicable severance payments and benefits under the Employment Agreement (the
“Severance Payments”) only if Employee accepts and does not revoke this
Agreement, which requires Employee to release both known and unknown claims.

 

Claims That Are Being Released

 

2.         Employee agrees that, except as provided in Section 3 below, this
Agreement constitutes a full and final release by Employee and Employee’s
descendants, dependents, heirs, executors, administrators, assigns, and
successors, of any and all claims, charges, and complaints, whether known or
unknown, that Employee has or may have to date against Employer and any of its
parents, subsidiaries, or affiliated entities and their respective officers,
directors, shareholders, partners, joint venturers, employees, consultants,
insurers, agents, predecessors, successors, and assigns, arising out of or
related to Employee’s employment or the termination thereof, or otherwise based
upon acts or events that occurred on or before the date on which Employee signs
this Agreement.  To the fullest extent allowed by law, Employee hereby waives
and releases any and all such claims, charges, and complaints in return for the
Severance Payments.  This release of claims is intended to be as broad as the
law allows, and includes, but is not limited to, rights arising out of alleged
violations of any contracts, express or implied, any covenant of good faith or
fair dealing, express or implied, any tort or common law claims, any legal
restrictions on Employer’s right to terminate employees, and any claims under
any federal, state, municipal, local, or other governmental statute, regulation,
or ordinance, including, without limitation:

 

(a)       claims of discrimination, harassment, or retaliation under equal
employment laws such as Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Rehabilitation Act of 1973, and any and all
other federal, state, municipal, local, or foreign equal opportunity laws;

 

(b)       if applicable, claims of wrongful termination of employment;
statutory, regulatory, and common law “whistleblower” claims, and claims for
wrongful termination in violation of public policy;

 





-  11  -

--------------------------------------------------------------------------------

 



(c)       claims arising under the Employee Retirement Income Security Act of
1974, except for any claims relating to vested benefits under Employer’s
employee benefit plans;

 

(d)       claims of violation of wage and hour laws, including, but not limited
to, claims for overtime pay, meal and rest period violations, and recordkeeping
violations; and

 

(e)       claims of violation of federal, state, municipal, local, or foreign
laws concerning leaves of absence, such as the Family and Medical Leave Act. 

 

Claims That Are Not Being Released

 

3.         This release does not include any claims that may not be released as
a matter of law, and this release does not waive claims or rights that arise
after Employee signs this Agreement.  This release does not waive any claims or
rights to (i) any vested benefits under the Employer's benefit plans and
programs, as applicable, (ii) any equity awards previously granted to Employee
(including, but not limited to, the two awards granted to Employee pursuant to
the letter agreement between Employer and Employee dated March 23, 2017), and
the treatment of such awards following the termination of Employee's employment
will continue to be governed by the applicable award agreement and equity
incentive plan document, (iii) any amounts owed to Employee by the Employer
under paragraph 6(c) of the Employment Agreement for the period of time prior to
the employment termination date (such as unreimbursed business expenses),
(iv) the benefits or protections provided to Employee under paragraphs 7(b), 17,
18 (the last sentence thereof), and 19 (the last sentence thereof) of the
Employment Agreement, or (v) indemnification by the Employer, in each case in
accordance with the terms governing such applicable right (whether such right to
indemnification is set forth in the Employment Agreement, the Employer's by-laws
or articles of incorporation, or otherwise).  Further, this release will not
prevent Employee from doing any of the following:

 

(a)       obtaining unemployment compensation, state disability insurance, or
workers’ compensation benefits from the appropriate agency of the state in which
Employee lives and works, provided Employee satisfies the legal requirements for
such benefits (nothing in this Agreement, however, guarantees or otherwise
constitutes a representation of any kind that Employee is entitled to such
benefits);

 

(b)       asserting any right that is created or preserved by this Agreement,
such as Employee’s right to receive the Severance Benefits;

 

(c)       filing a charge, giving testimony or participating in any
investigation conducted by the Equal Employment Opportunity Commission (the
“EEOC”) or any duly authorized agency of the United States or any state
(however, Employee is hereby waiving the right to any personal monetary recovery
or other personal relief should the EEOC (or any similarly authorized agency)
pursue any class or individual charges in part or entirely on Employee’s
behalf); or

 

(d)       challenging or seeking determination in good faith of the validity of
this waiver under the Age Discrimination in Employment Act (nor does this
release impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law).

 





-  12  -

--------------------------------------------------------------------------------

 



Additional Employee Covenants

 

4.         Employee confirms and agrees to Employee’s continuing obligations
under the Employment Agreement, including, without limitation, following
termination of Employee’s employment with Employer.  This includes, without
limitation, Employee’s continuing obligations under Sections 13-14 of the
Employment Agreement.  Further, Employee agrees not to utter, issue or circulate
publicly any false or disparaging statements, remarks or rumors about the
Employer and/or any of its respective businesses, or any of its respective
officers, employees, directors, agents or representatives (each, a “Protected
Party”).  The Employer agrees that it will instruct each member of its senior
executive team and each member of its Board of Directors (the “Board”) to not,
in their respective capacities as Company employees or members of the Board,
utter, issue or circulate publicly any false or disparaging statements, remarks
or rumors about the Employee.  For the avoidance of doubt, nothing in this
Section 4 will be deemed to preclude any person from making such statements as
are necessary to comply with any applicable law, regulatory guidance or ruling,
in connection with the enforcement of this Agreement or any other agreement or
obligation among the relevant parties, or in connection with any litigation or
arbitration involving Employee and/or any Protected Party.

 

Voluntary Agreement And Execution Date

 

5.         Employee understands and acknowledges that, by signing this
Agreement, Employee is agreeing to all of the provisions stated in this
Agreement, and has read and understood each provision.

 

6.         The parties understand and agree that:

 

(a)       Employee will have a period of 21 calendar days in which to decide
whether or not to sign this Agreement, and an additional period of seven
calendar days after signing in which to revoke this Agreement.  If Employee
signs this Agreement before the end of such 21-day period, Employee certifies
and agrees that the decision is knowing and voluntary and is not induced by
Employer through (i) fraud, misrepresentation, or a threat to withdraw or alter
the offer before the end of such 21-day period or (ii) an offer to provide
different terms in exchange for signing this Agreement before the end of such
21-day period.

 

(b)       In order to exercise this revocation right, Employee must deliver
written notice of revocation to [INSERT COMPANY CONTACT] on or before the
seventh calendar day after Employee executes this Agreement.  Employee
understands that, upon delivery of such notice, this Agreement will terminate
and become null and void.

 

(c)       The terms of this Agreement will not take effect or become binding,
and Employee will not become entitled to receive the Severance Payments, until
that seven-day period has lapsed without revocation by Employee.  If Employee
elects not to sign this Agreement or revokes it within seven calendar days of
signing, Employee will not receive the Severance Payments. 

 

(d)       All amounts payable hereunder will be paid in accordance with the
applicable terms of the Employment Agreement.

 





-  13  -

--------------------------------------------------------------------------------

 



Governing Law

 

7.         This Agreement will be governed by the substantive laws of the State
of New York, without regard to conflicts of law, and by federal law where
applicable.

 

8.         If any part of this Agreement is held to be invalid or unenforceable,
the remaining provisions of this Agreement will not be affected in any way.

 

Consultation With Attorney

 

9.         Employee is hereby encouraged and advised to confer with an attorney
regarding this Agreement.  By signing this Agreement, Employee acknowledges that
Employee has consulted, or had an opportunity to consult with, an attorney or a
representative of Employee’s choosing, if any, and that Employee is not relying
on any advice from Employer or its agents or attorneys in executing this
Agreement.

 

10.       This Agreement was provided to Employee for consideration on [INSERT
DATE THIS AGREEMENT PROVIDED TO EMPLOYEE].

 

 

 

PLEASE READ THIS AGREEMENT CAREFULLY; IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

Employee certifies that Employee has read this Agreement and fully and
completely understands and comprehends its meaning, purpose, and
effect.  Employee further states and confirms that Employee has signed this
Agreement knowingly and voluntarily and of Employee’s own free will, and not as
a result of any threat, intimidation or coercion on the part of Employer or its
representatives or agents.

 

 

 

    

EMPLOYEE

 

 

 

 

 

 

Date:

 

 

 

 

 

John Wobensmith

 

 

 

 

 

 

 

    

COMPANY (solely for purposes of agreeing to be

 

 

bound by the covenants set forth in Section 4 above)

 

 

 

Date:

 

 

 

 

 

Name:

 

 

Title:

 

 



-  14  -

--------------------------------------------------------------------------------

 



Exhibit B

 

EXECUTIVE CHAIRMAN DUTIES

 

LEADERSHIP

·



Lead the Board, ensuring the Board’s effectiveness in all aspects of its role
and responsibilities.  Lead the Board in its oversight of the Company’s
strategic planning efforts (including any acquisitions, reorganizations or
similar events affecting the Company) in conjunction with the CEO.  Consult with
the CEO on day to day operations, including commercial and technical management
of the fleet.

·



The CEO is the primary public face of the Company.  In coordination with the
CEO, the Executive Chairman is to represent the Company in the shipping industry
generally, which activities include:

o



Maintain and develop relationships with shareholders, financial institutions,
and other interested constituencies;

o



Position the Company with current and prospective customers and partners to
facilitate expansion and provide contacts or introductions as appropriate; and

o



Serve as intermediary to selected customers, regulatory and government
officials.

·



Perform such other duties and responsibilities assigned to him/her by the Board,
as long as such other duties and responsibilities do not materially diminish the
authority, duties, or responsibilities of John Wobensmith.

 

BOARD GOVERNANCE

·



Maintain the authority to call meetings of the Board.

·



Promote effective communication, in conjunction with the CEO, on developments
occurring between Board meetings.

·



Preside over:

o



Meetings of the Board.

o



Annual and special meetings of shareholders.

·



Provide support and advice to the CEO.

·



Organize the meeting schedules and agendas of the Board.

o



Establish the annual schedule of the Board.

o



Establish the agendas for all Board meetings in collaboration with the CEO.

o



Consult with all directors to ensure that Board agendas and information provided
to the Board are what is needed to fulfill its responsibilities.

Enable access to information to assist the Board in monitoring the Company’s
performance and the performance of management.

oFacilitate communication between and among the directors and management.

oWork with the CEO to oversee the distribution of information to the Board.

·



Coordinate periodic input from the Board regarding management’s strategic plans
for the Company.

·



Work with the Board and its respective committees to review changes in Board
membership and the membership and chair of each Committee.

·



Work with the Board and its respective committees to interview prospective Board
candidates.

·



Attend Committee meetings as appropriate in consultation with Committee chairs.





-  15  -

--------------------------------------------------------------------------------

 



·



Consult with the Nominating and Corporate Governance Committee regarding the
Board’s self-assessment and evaluation processes.

 

BOARD OVERSIGHT OF THE CEO

·



Consult with the Compensation Committee regarding development of appropriate
objectives for the CEO and monitor performance against those objectives.

·



Coordinate with the Compensation Committee regarding the annual performance
review of the CEO and communication of the results of such performance review to
the CEO.

·



Work with the Board and its respective committees on the succession plan for the
CEO and other key senior executives.

 

 



-  16  -

--------------------------------------------------------------------------------

 



Exhibit C

 

Form of Option Grant

 

(see attached)

 

 

 

 



 

 

--------------------------------------------------------------------------------

 



 

 

THIS OPTION WILL BE VOID IF NOT EXERCISED PRIOR TO

5:00 P.M., NEW YORK CITY TIME, ON March 23, 2023

 

OPTION TO PURCHASE

 

133,000 SHARES OF COMMON STOCK OF

 

GENCO SHIPPING & TRADING LIMITED

 

PURSUANT TO THE GENCO SHIPPING & TRADING LIMITED 2015 EQUITY

INCENTIVE PLAN

 

GRANT DATE:  March 23, 2017

 

This certifies that, for value received, John C. Wobensmith (the “Holder”), is
entitled to purchase from Genco Shipping & Trading Limited, a Marshall Islands
corporation (the “Company”), subject to the terms and conditions hereof and the
Plan, at any time before 5:00 p.m., New York time, on March 23, 2023, the number
of fully paid and non-assessable shares of Common Stock set forth above at the
Exercise Price (as defined herein).  The Exercise Price and the number and kind
of shares purchasable hereunder are subject to adjustment from time to time as
provided in Section 3.1 of this Option Agreement.  The initial Exercise Price
shall be $11.13.  In the event of any conflict between the terms hereof and the
Plan, the terms of this Agreement shall control.

 

ARTICLE I

 

Definitions

 

Section 1.1      Definition of Terms.  As used in this Agreement, the following
capitalized terms shall have the following respective meanings:

 

(a)       “Business Day” means any day on which commercial banks are not
authorized or permitted to close in the City of New York, Borough of Manhattan.

 

(b)      “Company” has the meaning set forth in the preamble.

 

(c)      “Date of Grant” means March 23, 2017.

 

(d)      “Exercise Date” means any date, on or prior to the expiration of the
Exercise Period, on which the Holder exercises the right to purchase the Option
Exercise Shares, in whole or in part, pursuant to and in accordance with the
terms and conditions described herein.

 

(e)      “Exercise Period” has the meaning set forth in Section 2.2(c) hereof.

 

(f)      “Exercise Price” has the meaning set forth in Section 2.1(a) hereof.

 

(g)       “Governmental Authority” means any (i) government, (ii) governmental
or quasi- governmental authority of any nature (including any governmental
agency, branch,





-  1  -

--------------------------------------------------------------------------------

 



department, official or entity and any court or other tribunal) or (iii) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature, in
each case, whether federal, state, local, municipal, foreign, supranational or
of any other jurisdiction.

 

(h)      “Holder” has the meaning set forth in the preamble.

 

(i)      “Immediate Family Members” has the meaning set forth in Section 4.1
hereof.

 

(j)      “Law” means all laws, statutes, rules, regulations, codes, injunctions,
decrees, orders, ordinances, registration requirements, disclosure requirements
and other pronouncements having the effect of law of the United States, the
Republic of the Marshall Islands, any foreign country or any domestic or foreign
state, county, city or other political subdivision or of any Governmental
Authority.

 

(k)      “Option Exercise Shares” means the shares of Common Stock issued upon
the applicable exercise of the Option or a portion of the Option.

 

(l)      “Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, indenture trustee,
organization, joint stock company, joint venture, estate, trust, governmental
unit or any political subdivision thereof, or any other entity.

 

(m)      “Plan” means the Company’s 2015 Equity Incentive Plan, as amended from
time to time.

 

(n)       “Pro Rata Portion of the Option” has the meaning set forth in
Section 2.3(c)(i).

 

(o)       “Service” means a continuous time period during which the Holder is at
least one of the following:  an employee or a director of, or a consultant to,
the Company.

 

Section 1.2      Rules of Construction.

 

(a)      The singular form of any word used herein, including the terms defined
in Section 1.1 hereof, shall include the plural, and vice versa.  The use herein
of a word of any gender shall include correlative words of all genders.

 

(b)      Unless otherwise specified, references to Articles, Sections and other
subdivisions of this Agreement are to the designated Articles, Sections and
other subdivision of this Agreement as originally executed.  The words “hereof,”
“herein,” “hereunder” and words of similar import refer to this Agreement as a
whole.

 

(c)      References to “$” are to dollars in lawful currency of the United
States of America.





-  2  -

--------------------------------------------------------------------------------

 



ARTICLE II

 

Terms and Exercise of option

 

Section 2.1      Exercise Price.  The Company hereby grants to the Holder a
non-qualified stock option (the “Option”) for the purchase of the number of
shares of Common Stock, at the price of $11.13 per share (as the same may be
hereafter adjusted in accordance herewith, the “Exercise Price”), specified on
the first page of this Option Agreement.

 

Section 2.2      Exercise Period.  Subject to the further provisions of this
Agreement, the Option shall be exercisable as follows:

 

(a)      Subject to Section 2.2(b), the Option shall become exercisable with
respect to a number of whole shares equal to one-third (1/3) of the shares
subject to the Option on each of the first three (3) anniversaries of October
15, 2016 (rounding down to the nearest whole share on each of the first two
(2) anniversaries and rounding up on the third (3rd) anniversary).  Each such
anniversary is referred to as a “Vesting Date.”

 

(b)      In the event of a Change in Control, the Option shall become
exercisable in full on the date six months after effective date of the Change in
Control (to the extent not previously vested or exercisable in accordance with
Section 2.2(a) or Section 2.3(b) or (c)), subject to the Holder’s continued
Service on the vesting date; provided, however that if this award is not
assumed, continued, or substituted for an equivalent award by the acquirer in
such Change in Control, then the Option will fully vest upon the consummation of
the Change in Control.  For the purposes of this Agreement, Change in Control
will have the meaning set forth in the Holder’s Employment Agreement with the
Company dated as of September 21, 2007, as amended from time to time (the
“Employment Agreement”), provided, however that subclauses (iv) and (v) of such
definition shall not apply for purposes of this Agreement.

 

(c)      The Option may be exercised by the Holder thereof, in whole or in part
(but not as to a fractional share of Common Stock), at any time and from time to
time after the Option becomes exercisable in accordance with Sections 2.2(a),
 2.2(b), or 2.3 hereof, and prior to 5:00 P.M., New York time on the sixth
(6th) anniversary hereof, unless terminated earlier pursuant to this Agreement
or the Plan (the “Exercise Period”).  To the extent that the Option or a portion
thereof is not exercised prior to the expiration of the Exercise Period, it
shall be automatically cancelled with no action by any Person, and with no
further rights thereunder, upon such expiration.

 

Section 2.3      Termination of Service.

 

(a)      If the Holder’s Service is terminated for cause, as defined in the
Plan, or if the Holder resigns without Good Reason (as defined in the Employment
Agreement), the Option, to the extent not theretofore exercised, shall terminate
upon the Holder’s termination of Service.

 

(b)      If the Holder’s Service is terminated by the Company without cause, as
defined in the Plan, or by the Holder for Good Reason, then the Option shall
fully vest and become immediately exercisable as of the date of such termination
of Service and shall remain exercisable until the expiration of the Exercise
Period.





-  3  -

--------------------------------------------------------------------------------

 



(c)      If the Holder’s Service is terminated due to the Holder’s death or
disability (as defined below), then the Pro Rata Portion of the Option (as
defined below) shall become exercisable as of such date in addition to the
portion of the Option which is already exercisable as of such date.  The Option,
to the extent exercisable as of the date of termination (including, but not
limited to, the Pro Rata Portion of the Option), shall remain exercisable until
the one year anniversary of such termination (but in no event beyond the
expiration of the Exercise Period), and the Option, to the extent not
exercisable as of the date of termination, shall expire as of the date of
termination.  For the purposes of this Section 2.3(c):

 

(i)      The “Pro Rata Portion of the Option” shall mean that number of shares
with respect to which the Option would become exercisable on the next Vesting
Date multiplied by a fraction, the denominator of which is twelve (12) and the
numerator of which is the number of completed months (measured from the day of
the month of the Vesting Date to the same day of the following month) between
the immediately preceding Vesting Date (or the Date of Grant, if there is no
preceding Vesting Date) and the date of termination of Service.

 

(ii)      “Disability” shall mean any physical or mental condition that would
qualify the Holder for a disability benefit under the long-term disability plan
maintained by the Company or, if there is no such plan, a physical or mental
condition that prevents the Holder from performing the essential functions of
the Holder’s position (with or without reasonable accommodation) for a period of
six (6) consecutive months.  The existence of a disability shall be determined
by the Company.

 

(d)      If the Holder’s Service is terminated other than as set forth above,
the Holder may exercise the Option (i) only to the extent that the Holder was
entitled to exercise the Option on the termination of Service date; and
(ii) exercise must occur within three (3) months after termination of Service
but in no event after the original expiration date of the Option.

 

Section 2.4      Method of Exercise.

 

(a)      Subject to the terms of this Agreement and the Plan, the vested portion
of this Option may be exercised in accordance with the terms of Section 2.3 of
the Plan, in whole or in part, and the Exercise Price may be paid by one or more
of the following methods: (i) certified or official bank check (or equivalent
thereof acceptable to the Company or its exchange agent), (ii) with the consent
of the Administrator, delivery of shares of Common Stock having a Fair Market
Value (determined as of the Exercise Date) equal to all or part of the Exercise
Price, or (iii) at the sole discretion of the Administrator and to the extent
permitted by law and consistent with the terms of the Plan, such other
consideration as the Administrator may from time to time prescribe.  The
issuance of any shares shall be subject to Section 3.5 of the Plan with respect
to withholding of taxes and the Company may appropriately reduce the number of
Option Exercise Shares in order to satisfy any withholding obligation.

 

(b)      Any exercise of the Option pursuant to the terms of this Agreement
shall be irrevocable and shall constitute a binding agreement between the Holder
and the Company, enforceable in accordance with its terms.

 

Section 2.5      Issuance of Common Stock.





-  4  -

--------------------------------------------------------------------------------

 



 

(a)      Upon exercise of the Option pursuant to Section 2.4, the Company shall
promptly at its expense, and in no event later than five (5) Business Days
thereafter, cause to be issued to the Holder of the Option a certificate or
certificates of the total number of whole shares of Common Stock for which the
Option is being exercised, subject to Section 2.4(a) (as the same may be
hereafter adjusted pursuant to Section 3.1) in such denominations as are
requested by the Holder, or shall establish an account evidencing ownership of
such shares of Common Stock in uncertificated form.

 

(b)      Notwithstanding the five (5) Business Day period described in
Section 2.5(a), the Option Exercise Shares shall be deemed to have been issued
to the Holder at the time at which all of the conditions to such exercise have
been fulfilled, and the Holder shall be deemed for all purposes to have become
the holder of such Option Exercise Shares at such time.

 

Section 2.6      Reservation of Shares.  The Company shall at all times reserve
and keep available out of its authorized but unissued shares of Common Stock
solely for the purpose of issuance upon the exercise of the Option, a number of
shares of Common Stock equal to the aggregate Option Exercise Shares issuable
upon the exercise of the Option.  The Company shall use commercially reasonable
efforts to take all such actions as may be necessary to assure that all such
shares of Common Stock may be so issued without violating the Company’s
governing documents or any requirements of any national securities exchange upon
which shares of Common Stock may be listed.  The Company shall not take any
action which would cause the number of authorized but unissued shares of Common
Stock to be less than the number of such shares required to be reserved
hereunder for issuance upon exercise of the Option.

 

Section 2.7      Fractional Shares.  Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to issue
any fraction of a share of its capital stock in connection with the exercise of
the Option, and in any case where the Holder would, except for the provisions of
this Section 2.7, be entitled under the terms of the Option to receive a
fraction of a share upon the exercise of the Option, the Company shall, upon the
exercise of the Option, issue or cause to be issued only the largest whole
number of Option Exercise Shares issuable upon such exercise (and such fraction
of a share will be disregarded, and the Holder shall not have any rights to be
entitled to any payment with respect to such fraction of a share).

 

Section 2.8      Public Offering.  Notwithstanding any other provision hereof,
if an exercise of any portion of the Option is to be made in connection with a
registered public offering or the sale of the Company, the exercise of any
portion of such Option may, at the election of the holder thereof, be
conditioned upon the consummation of such registered public offering or sale of
the Company, in which case such exercise shall be deemed to be effective
concurrently with the consummation of such transaction.

 

Section 2.9      Close of Books; Par Value.  The Company shall not close its
books against the transfer of any Option or any Option Exercise Shares in any
manner which interferes with the timely exercise of such Option.  The Company
shall use commercially reasonable efforts to, from time to time, take all such
action as may be necessary to assure that the par value per share





-  5  -

--------------------------------------------------------------------------------

 



of the unissued shares of Common Stock acquirable upon exercise of each Option
is at all times equal to or less than the Exercise Price then in effect.

 

Section 2.10      Payment of Taxes.  The Company shall not be required to pay
any tax or other charge imposed in respect of any transfer involved in the issue
and delivery of any shares of Common Stock (including certificates therefor) or
payment of cash or other property to any recipient other than the Holder of the
Option surrendered upon the exercise of an Option, and in case of such transfer
or payment, the Company shall not be required to issue or deliver any shares or
pay any cash until (a) such tax or charge has been paid or an amount sufficient
for the payment thereof has been delivered to the Company or (b) it has been
established to the Company’s satisfaction that any such tax or other charge that
is or may become due has been paid.

 

ARTICLE III

 

Other Provisions relating to rights of holders of options

 

Section 3.1      Adjustment.  The Option will be subject to the provisions of
Section 3.6 of the Plan.  In addition, in the event of any extraordinary cash
dividend, the terms of the Option and/or the number of Options shall be adjusted
by the Administrator, as appropriate (in accordance with the adjustment
principles underlying Section 3.6), in order to reduce the Exercise Price, to
the extent permissible without violating Section 409A of the Internal Revenue
Code, by an amount equal to the value per share of such dividend and, in the
event such a reduction is impermissible, to increase the number of shares for
which the Option is exercisable (without violating Section 409A of the Internal
Revenue Code) so as to preserve the intrinsic value of the Option as of
immediately preceding such dividend.

 

Section 3.2      Transfer of the Option.  The Option shall only be assignable or
transferable by will or by the laws of descent and distribution, subject to any
transfer restrictions set forth in the Company’s Articles of Incorporation;
provided, that the Holder may transfer all or a portion of the Option to (A) the
Holder’s spouse, children or grandchildren (“Immediate Family Members”), (B) a
trust or trusts for the exclusive benefit of such Immediate Family Members, or
(C) other parties approved by the Company; provided, however, that no such
transfer may be for consideration.

 

Section 3.3      No Rights or Liability as Stockholder.  Nothing contained in
this Agreement shall be construed as conferring upon the Holder or his, her or
its transferees the right to vote or to receive dividends or to consent or to
receive notice as a stockholder in respect of any meeting of stockholders for
the election of directors of the Company or of any other matter, or any rights
whatsoever as stockholders of the Company.  The consent of any Holder shall not
be required with respect to any action or proceeding of the Company and no
Holder shall have any right not expressly conferred hereunder.  No holder, by
reason of the ownership or possession of this Option shall have any right to
receive any cash dividends, stock dividends, allotments or rights or other
distributions paid, allotted or distributed or distributable to the holders of
Common Stock prior to, or for which the relevant record date preceded, the date
of the exercise of this Option.  No provision hereof and no mere enumeration
herein of the rights or privileges of the Holder shall give rise to any
liability of such holder for the Exercise Price





-  6  -

--------------------------------------------------------------------------------

 



hereunder or as a stockholder of the Company, whether such liability is asserted
by the Company or by creditors of the Company.

 

Section 3.4      No Restrictive Legends.  No legend shall be stamped or
imprinted on any stock certificate for Common Stock issued upon the exercise of
any Option and or stock certificate issued upon the direct or indirect transfer
of any such Common Stock.

 

Section 3.5      Cancellation of the Option.  If the Company shall purchase or
otherwise acquire the Option, this Agreement shall thereupon be cancelled and
retired.  The Company shall cancel all Options surrendered, and accepted, for
exchange, substitution, transfer or exercise in whole or in part.

 

ARTICLE IV

 

Miscellaneous Provisions

 

Section 4.1      Binding Effects; Benefits.  This Agreement shall inure to the
benefit of and shall be binding upon the Company and the Holder and their
respective heirs, legal representatives, successors and assigns.  Nothing in
this Agreement, expressed or implied, is intended to or shall confer on any
person other than the Company and the Holder, or their respective heirs, legal
representatives, successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

Section 4.2      Notices.  Unless a provision herein permits notice by way of a
press release, any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or regular mail
(return receipt requested, postage prepaid), by private national courier
service, by personal delivery or by facsimile transmission.  Such notice or
communication shall be deemed given (i) if mailed, two (2) days after the date
of mailing, (ii) if sent by national courier service, one Business Day after
being sent, or (iii) if delivered personally, when so delivered, in each case as
follows:

 

if to the Company, to:

 

Genco Shipping & Trading Limited

299 Park Avenue

New York, New York 10171

Attention:  Chairman of the Board

 

with copies (which shall not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention:  Thomas E. Molner

 

if to Holder, at its address as appears on the books of the Company maintained
for such purpose or as specified in a notice given in accordance with this
Section 4.2.





-  7  -

--------------------------------------------------------------------------------

 



Section 4.3      Persons Having Rights under this Agreement.  Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the Holder, any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto, their successors and
assigns and the Holder.

 

Section 4.4      Counterparts.  This Agreement may be executed in any number of
original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 

Section 4.5      Effect of Headings.  The section headings herein are for
convenience only and are not part of this Agreement and shall not affect the
interpretation hereof.

 

Section 4.6      Amendments.  This Agreement may be amended or modified as
provided for under Section 3.1(b) of the Plan.

 

Section 4.7      No Inconsistent Agreements; No Impairment.  The Company shall
not, on or after the date hereof, enter into any agreement with respect to its
securities which conflicts with the rights granted to the Holder in the Option
or the provisions hereof.  The Company represents and warrants to the Holder
that the rights granted hereunder do not in any way conflict with the rights
granted to holders of the Company’s securities under any other agreements.  The
Company shall not, by amendment of its Articles of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of the Option and in the taking of all such
action as may be necessary in order to preserve the exercise rights of the
Holder against impairment.

 

Section 4.8      Integration/Entire Agreement.  This Agreement is intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
Company and the Holder in respect of the subject matter contained herein.  There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein, with respect to the Option. This Agreement and the
Option supersede all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 4.9      Governing Law, Etc.  This Agreement and each Option issued
hereunder shall be deemed to be a contract made under the Laws of the State of
New York and for all purposes shall be governed by and construed in accordance
with the Laws of such State.  Each party hereto consents and submits to the
jurisdiction of the courts of the State of New York and of the federal courts of
the Southern District of New York in connection with any action or proceeding
brought against it that arises out of or in connection with, that is based upon,
or that relates to this Agreement or the transactions contemplated hereby.  In
connection with any such action or proceeding in any such court, each party
hereto hereby waives personal service of any





-  8  -

--------------------------------------------------------------------------------

 



summons, complaint or other process and hereby agrees that service thereof may
be made in accordance with the procedures for giving notice set forth in
Section 4.2 hereof.  Each party hereto hereby waives any objection to
jurisdiction or venue in any such court in any such action or proceeding and
agrees not to assert any defense based on forum non conveniens or lack of
jurisdiction or venue in any such court in any such action or proceeding.

 

Section 4.10      Termination.  This Agreement will terminate on the earlier of
(i) such date when the Option has been exercised with respect to all shares
subject thereto, or (ii) the expiration of the Exercise Period.  The provisions
of this Article IV shall survive such termination.

 

Section 4.11      Waiver of Trial by Jury.  Each party hereto hereby irrevocably
and unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement and the
transactions contemplated hereby.

 

Section 4.12      Remedies.  The Company hereby agrees that, in the event that
the Company violates any provisions of the Option (including the obligation to
deliver shares of Common Stock upon the exercise thereof), the remedies at law
available to the Holder may be inadequate.  In such event, the Holder shall have
the right, in addition to all other rights and remedies any of them may have, to
specific performance and/or injunctive or other equitable relief to enforce the
provisions of this Agreement.

 

Section 4.13      Severability.  In the event that any one or more of the
provisions contained in this Agreement, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provisions in every other respect and of the
remaining provisions contained herein and therein shall not be affected or
impaired thereby.

 

[Signature Page Follows]





-  9  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
a duly authorized officer as of the day and year first above written.

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

 

 

 

Name: Apostolos Zafolias

 

 

Title: Chief Financial Officer

 

 

 



-  10  -

--------------------------------------------------------------------------------

 



Exhibit D

 

Form of RSU Grant

 

(see attached)

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



Genco Shipping & Trading Limited

Executive Officer Restricted Stock Unit Grant Agreement

 

THIS AGREEMENT, made as of March 23, 2017, between GENCO SHIPPING & TRADING
LIMITED (the “Company”) and John C. Wobensmith (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Genco Shipping & Trading
Limited Amended and Restated 2015 Equity Incentive Plan (the “Plan”) to provide
certain key persons, on whose initiative and efforts the successful conduct of
the business of the Company depends, with incentives to: (a) enter into and
remain in the service of the Company, (b) acquire a proprietary interest in the
success of the Company, (c) maximize their performance and (d) enhance the
long-term performance of the Company;

 

WHEREAS, the Plan provides that the Board of Directors of the Company or a
committee to which the Board of Directors has delegated such authority (the
Board of Directors or such committee, as applicable, the “Administrator”) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards;

 

WHEREAS, the Administrator has determined that the purposes of the Plan would be
furthered by granting the Participant an award under the Plan as set forth in
this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.         Grant of Restricted Stock Units.  Pursuant to, and subject to, the
terms and conditions set forth herein (including without limitation Section 17
hereof) and in the Plan, the Company hereby grants to the Participant
292,398 restricted stock units (the “Restricted Stock Units”).  Each Restricted
Stock Unit represents the right to receive one share of Common Stock or, in the
discretion of the Administrator, an amount of cash equal to the Fair Market
Value of such share of Common Stock, subject to the terms and conditions set
forth in this Agreement and the Plan.  Notwithstanding anything herein to the
contrary: (a) subject to subclause (c) below and the last sentence of this
paragraph, the Restricted Stock Units are granted subject to approval of the
Plan by the shareholders of the Company; (b) no Restricted Stock Units granted
hereunder will vest or be settled in shares of Common Stock prior to shareholder
approval of the Plan; and (c) in the event that the amendment and restatement of
the Plan is not approved by the Company’s stockholders by March 23, 2018, the
Restricted Stock Units granted hereunder shall not be eligible to be settled in
shares of Common Stock but shall exclusively be settled in accordance with the
terms of this Agreement by the payment of an amount in cash equal to the Fair
Market Value of such shares of Common Stock (with Fair Market Value determined
as of the applicable date of vesting), such payment to be made in accordance
with Section 7 below.  Additionally, in the event that, prior to the amendment
and restatement of the Plan being approved by the Company's stockholders, (i)
the Holder's employment is terminated such that he becomes vested in all or part
of the Restricted Stock Units in accordance with Section 6 below, (ii) a Change
in Control occurs (as defined in Section 4(b) below), or (iii) a Vesting Date
(as defined in Section 4(a)) occurs, then, to the extent that the Company is not
able to settle such Restricted Stock Units in shares of Common Stock, such
Restricted Stock Units shall be settled in accordance with the terms of this
Agreement by the payment of an amount in cash equal to the Fair Market Value of
such shares of Common Stock (with Fair Market Value determined as of the
applicable date of vesting), such payment to be made in accordance with Section
7 below.

 

2.         Grant Date.  The Grant Date of the Restricted Stock Units is March
23, 2017.

 

3.         Incorporation of Plan.  All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein.  If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Administrator, shall
govern.  Except as otherwise provided herein, all capitalized terms used herein
shall have the meaning given to such terms in the Plan.





-  1  -

--------------------------------------------------------------------------------

 



4.          Vesting.

 

(a)          Subject to Section 4(b) and Section 6 hereof and the further
provisions of this Agreement,  1/3 of the total number of Restricted Stock Units
shall vest on each of the first three anniversaries of October 15, 2016
(rounding down to the nearest whole Restricted Stock Unit on each of the first
two anniversaries and rounding up on the third anniversary) (each such date, a
“Vesting Date”), in each case subject to the Participant’s continued service
with the Company on the applicable Vesting Date.

 

(b)         In the event of the occurrence of a Change in Control, the
Restricted Stock Units shall become vested in full on the date six months after
the date of such Change in Control (to the extent not previously vested in
accordance with Section 4(a), Section 6(b), or Section 6(c)), subject to the
Participant’s continued service with the Company on the vesting date; provided,
however, that if this award is not assumed, continued or substituted for an
equivalent award by the acquirer in such Change in Control, then the Restricted
Stock Units shall become vested in full upon the consummation of the Change in
Control.  For the purposes of this Agreement, Change in Control will have the
meaning set forth in the the Participant’s Employment Agreement with the Company
dated as of September 21, 2007, as amended from time to time (the “Employment
Agreement”), provided, however that subclauses (iv) and (v) of such definition
shall not apply for purposes of this Agreement.

 

5.         Restrictions on Transferability.  No Restricted Stock Units may be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by the Participant, except by will or by the laws of descent and distribution.
In the event that the Participant becomes legally incapacitated, the
Participant’s rights with respect to the Restricted Stock Units shall be
exercisable by the Participant’s legal guardian or legal representative.  The
Restricted Stock Units shall not be subject to execution, attachment or similar
process.  Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Restricted Stock Units contrary to the provisions hereof, and
the levy of any execution, attachment or similar process upon an Restricted
Stock Units, shall be null and void and without effect. All shares of Common
Stock underlying the Restricted Stock Units shall be subject to the transfer
restrictions and rights of the Company set forth in the Company’s Articles of
Incorporation. 

 

6.         Termination of Service.

 

(a)         In the event that the Participant’s Service with the Company
terminates before all the Restricted Stock Units are vested for any reason other
than a termination by the Company without cause (as defined in the Plan), by the
Participant for Good Reason (as defined in the Employment Agreement), or the
Participant’s death or disability (as defined in the Plan), all unvested
Restricted Stock Units, together with any Dividend Equivalents related to such
Restricted Stock Units, as set forth in Section 9 hereof, shall be forfeited as
of the date such Service terminates and the Participant shall not be entitled to
any compensation or other amount with respect to such forfeited Restricted Stock
Units.  For purposes hereof, “Service” means a continuous time period during
which the Participant is at least one of the following:  an employee or a
director of, or a consultant to, the Company.

 

(b)         In the event that, before all the Restricted Stock Units are vested,
the Participant’s Service with the Company is terminated by the Company without
cause (as defined in the Plan) or by the Participant for Good Reason, all
Restricted Stock Units shall become vested immediately as of the date of such
termination of Service.

 

(c)         In the event that, before all the Restricted Stock Units are vested,
the Participant’s Service with the Company terminates for reason of the
Participant’s death or disability (as defined in the Plan), a Pro Rata Portion
of the Restricted Stock Units shall become vested as of the date such Service
terminates in addition to the portion of the Restricted Stock Units which have
already become vested as of such date, and all other Restricted Stock Units
which are not and have not become vested, together with any Dividend Equivalents
related to such Restricted Stock Units, as set forth in Section 9 hereof, shall
be forfeited as of the date such Service terminates.  For purposes hereof, “Pro
Rata Portion” shall mean that number of Restricted Stock Units that would become
vested on the next Vesting Date multiplied by a fraction, the denominator of
which is 12 and the numerator of which is the number of completed months
(measured from the day of the month of the Vesting Date to the same day of the
following month) between the immediately preceding Vesting Date (or the Grant
Date if there is no preceding Vesting Date) and the date of termination of
Service.





-  2  -

--------------------------------------------------------------------------------

 



7.         Settlement.

 

(a)         All vested Restricted Stock Units shall be settled within 30 days
following the applicable vesting date by the Company’s issuance and delivery to
the Participant of a number of shares of Common Stock equal to the number of
vested Restricted Stock Units or, in the discretion of the Administrator, by the
payment of an amount in cash equal to the Fair Market Value of such shares of
Common Stock (with Fair Market Value determined as of the applicable date of
vesting).  For the avoidance of doubt, in the event that the amendment and
restatement of the Plan is not approved by the Company's stockholders by the
first anniversary of the date that the Board of Directors of the Company adopts
the amended and restated Plan (including if the amendment and restatement of the
Plan is never approved by the Company's stockholders), then this Agreement shall
continue to bind the Company, in accordance with the terms and conditions of
this Agreement, with the only exception being that Restricted Stock Units will
be settled in cash to the extent that the Company is not able to settle such
Restricted Stock Units in shares of Common Stock.

 

(b)          The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock Units, unless and until shares of Common Stock are issued to the
Participant in respect of such Restricted Stock Units.

 

8.         Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded.  The Administrator may require, as a condition of the issuance of shares
of Common Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that any certificates
bear such legends and any book entries be subject to such electronic coding, as
the Administrator, in its sole discretion, deems necessary or desirable.  The
Participant specifically understands and agrees that the shares of Common Stock,
if and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Participant may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.

 

9.         Dividend Equivalents.  Notwithstanding anything herein, each
Restricted Stock Unit granted hereunder is hereby granted in tandem with a
corresponding dividend equivalent (a “Dividend Equivalent”), which Dividend
Equivalent shall remain outstanding from the Grant Date until the earlier of the
settlement or forfeiture of the Restricted Stock Unit to which it
corresponds.  If a Restricted Stock Unit is forfeited, the corresponding
Dividend Equivalent shall be forfeited as well.  At such time as a Restricted
Stock Unit is settled pursuant to Section 7, the corresponding Dividend
Equivalent shall be settled for a payment in cash equal to the aggregate value
of dividends declared, if any, on the Common Stock underlying such Restricted
Stock Unit; provided, however, if any dividends or distributions are paid in
shares of Common Stock, the Administrator, in its discretion, may settle such
Dividend Equivalent in cash or shares of Common Stock.  Dividend Equivalents
shall not entitle the Participant to any payments relating to dividends declared
after the earlier to occur of the settlement or forfeiture of the Restricted
Stock Units underlying such Dividend Equivalents.

 

10.         Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

 

11.         Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue in the employ or other service
of the Company, or affect any right which the Company may have to terminate such
employment or service.





-  3  -

--------------------------------------------------------------------------------

 



12.         Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.

 

13.         Counterparts.  This Agreement may be executed in any number of
original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 

14.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.

 

15.         Forfeiture and Recapture.   The Restricted Stock Units and any
Common Stock issued or cash paid with respect to the Restricted Stock Units will
be subject to recoupment in accordance with any existing clawback or recoupment
policy, or any clawback or recoupment policy that the Company is required to
adopt pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. 

 

16.         Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Administrator in respect of
the Plan, this Agreement and the Restricted Stock Units shall be final and
conclusive.

 

17.         Section 409A.  This Agreement is intended to comply with Section
409A of the Code (“Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A.  Notwithstanding any
other provision of the Plan or this Agreement, payments provided under this
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption.  Any payments under this Agreement that
may be excluded from Section 409A shall be excluded from Section 409A to the
maximum extent possible.  Section 8(a) of the Employment Agreement is expressly
incorporated into, and made applicable to, this Agreement.  Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A, and in no event shall
the Company or any of its subsidiaries or affiliates be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Participant on account of non-compliance with Section 409A.

 

18.         Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Chairman of the Board of Directors of the Company.  Any
notice hereunder by the Company shall be given to the Participant in writing at
the most recent address as Participant may have on file with the Company.

 

[Signature Page Follows]





-  4  -

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

 

 

Name:

 Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

JOHN C. WOBENSMITH

 

 



-  5  -

--------------------------------------------------------------------------------

 



Exhibit E

 

Amended and Restated 2015 Equity Incentive Plan

 

(see attached)

 

 



 

--------------------------------------------------------------------------------

 



GENCO SHIPPING & TRADING LIMITED

AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN

 

ARTICLE I

General

 

1.1          Purpose

 

The Genco Shipping & Trading Limited Amended and Restated 2015 Equity Incentive
Plan (the “Plan”) is designed to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of Genco Shipping
& Trading Limited, a Marshall Islands corporation (the “Company”) depends, and
who are responsible for the management, growth and protection of the business of
the Company, with incentives to: (a) enter into and remain in the service of the
Company, a Company subsidiary or a Company joint venture, (b) acquire a
proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company (whether
directly or indirectly through enhancing the long-term performance of a Company
subsidiary or a Company joint venture).

 

1.2          Administration

 

(a)           Administration by Board of Directors.  The Plan shall be
administered by the Company’s Board of Directors (the “Board of Directors” or
“Board”).  The term “Administrator” shall refer to the Board or any committee or
person to whom the Board has delegated its authority pursuant to Section 1.2(d)
hereof.

 

(b)           Administrator’s Authority.  The Administrator shall have the
authority to (i) exercise all of the powers granted to it under the Plan, (ii)
construe, interpret and implement the Plan and any Award Agreements executed
pursuant to Section 2.1, (iii) prescribe, amend and rescind rules and
regulations relating to the Plan, including rules governing its own operations,
(iv) make all determinations necessary or advisable in administering the Plan
and (v) correct any defect, supply any omission and reconcile any inconsistency
in the Plan.

 

(c)            Administrator Action.  Actions of the Administrator shall be
taken by the vote of a majority of its members.  Any action may be taken by a
written instrument signed by a majority of the Administrator members, and action
so taken shall be fully as effective as if it had been taken by a vote at a
meeting.  Except to the extent prohibited by applicable law or the applicable
rules of a stock exchange, the Administrator may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities to any person or persons
selected by it, and may revoke any such allocation or delegation at any time.

 

(d)           Deemed Delegation to Committee.  To the extent permitted by law
and except when the Company’s Board of Directors elects to act as the
Administrator or to delegate its responsibilities and powers to another person
or persons, the Board of Directors shall be deemed to have delegated its all of
its responsibilities and powers under the Plan, other than the authority to
amend or terminate the Plan, to the Compensation Committee of the Board of
Directors or





-  1  -

--------------------------------------------------------------------------------

 



such other committee or subcommittee as the Board may designate or as shall be
formed by the abstention or recusal of a non-Qualified Member (as defined below)
of such committee (the “Committee”).  The members of the Committee shall be
appointed by, and serve at the pleasure of, the Board of Directors.  While it is
intended that at all times that the Committee acts in connection with the Plan,
the Committee shall consist solely of Qualified Members, the number of whom
shall not be less than two, the fact that the Committee is not so comprised will
not invalidate any grant hereunder that otherwise satisfies the terms of the
Plan.  For purposes of the foregoing, a “Qualified Member” is a “non-employee
director” within the meaning of Rule 16b-3 promulgated under the Securities
Exchange Act of 1934 (the “1934 Act”).

 

(e)           Determinations Final.  The Administrator shall act in its sole
discretion with respect to all matters relating to the Plan and any Award
Agreement, and the determination of the Administrator on all such matters shall
be final, binding and conclusive.

 

(f)            Limit on Administrator’s Liability.  Neither the Administrator
nor any member of the Administrator shall be liable for any action or
determination made in good faith with respect to the Plan or any award
thereunder.

 

1.3          Persons Eligible for Awards

 

The persons eligible to receive awards under the Plan are those officers,
directors, and executive, managerial, administrative and professional employees
of and consultants to the Company,  a Company subsidiary or a Company joint
venture, (collectively, “key persons”) as the Administrator shall select, in
each case to the extent permitted under Form S-8 under the 1934 Act, taking into
account the duties of the respective employees, their present and potential
contributions to the success of the Company, and such other factors as the
Administrator shall deem relevant in connection with accomplishing the purpose
of the Plan.  The Administrator may from time to time, determine that any key
person shall be ineligible to receive awards under the Plan.

 

1.4         Types of Awards Under Plan

 

Awards may be made under the Plan in the form of (a) stock options, (b) stock
appreciation rights, (c) dividend equivalent rights, (d) restricted stock, (e)
restricted stock units and (f) unrestricted stock, all as more fully set forth
in Article II. The term “award” means any of the foregoing.

 

1.5          Shares Available for Awards

 

(a)           Aggregate Number of Shares.  As originally adopted, the Plan
provided for the issuance of up to 4,000,000 shares of common stock of the
Company (“Common Stock”), subject to Section 3.6(a), which was adjusted to
400,000 shares as a result of the Company’s 1-for-10 reverse stock split on July
7, 2016. Pursuant to the amendment and restatement of the Plan, subject to
Section 3.6(a), awards under the plan may be granted with respect to an
aggregate of 2,750,000 shares of Common Stock.  Shares issued pursuant to the
Plan may be





-  2  -

--------------------------------------------------------------------------------

 



authorized but unissued Common Stock, authorized and issued Common Stock held in
the Company’s treasury or Common Stock acquired by the Company for the purposes
of the Plan.

 

(b)             Certificate Legends. The Administrator may direct that any stock
certificate evidencing shares issued pursuant to the Plan shall bear a legend
setting forth such restrictions on transferability as may apply to such shares,
and if such shares are in book entry form, that they be subject to electronic
coding or stop order reflecting the applicable restrictions.

 

(c)           Certain Shares to Become Available Again. The following shares of
Common Stock shall again become available for awards under the Plan: any shares
that are subject to an award under the Plan and that remain unissued upon the
cancellation or termination of such award for any reason whatsoever; any shares
of restricted stock forfeited pursuant to Section 2.6(e), provided that any
dividends paid on such shares are also forfeited pursuant to such Section
2.6(e); and any shares in respect of which a stock appreciation right or
restricted stock unit award is settled for cash.

 

(d)           Individual Limit.  Except for the limits set forth in this Section
1.5(d) and in Section 1.5(e), no provision of this Plan shall be deemed to limit
the number or value of shares with respect to which the Administrator may make
awards to any key person. Subject to adjustment as provided in Section 3.6(a),
at such time as the Company shall be subject to United States income tax, the
total number of shares of Common Stock with respect to which awards may be
granted to any key person during any one calendar year shall not exceed
1,000,000 shares.  Stock options and stock appreciation rights granted and
subsequently canceled or deemed to be canceled in the same calendar year count
against such limit for that year even after their cancellation.

 

(e)           Director Limit.  Subject to adjustment as provided in Section
3.6(a), the total number of shares of Common Stock with respect to which awards
may be granted to any non-employee director of the Company during any one
calendar year shall not exceed 500,000 shares.

 

1.6          Definitions of Certain Terms

 

(a)           The term “cause” in connection with a termination of employment or
other service for cause shall mean:

 

(i)            with respect to a member of the Board, cause shall consist of
those acts or omissions that would constitute “cause” under the by-laws of the
Company, as they may be amended from time to time;

 

(ii)          with respect to an employee or consultant, to the extent that
there is an employment, severance or other agreement governing the relationship
between the grantee and the Company, or the in the case of a member of the
Board, which agreement contains a definition of “cause,” cause shall consist of
those acts or omissions that would constitute “cause” under such agreement or
document; and otherwise,

 

(iii)         the occurrence of any one or more of the following:





-  3  -

--------------------------------------------------------------------------------

 



 

(A)             any failure by the grantee substantially to perform the
grantee’s employment or other duties;

 

(B)             any excessive unauthorized absenteeism by the grantee;

 

(C)             any refusal by the grantee to obey the lawful orders of the
Board or any other person or Administrator to whom the grantee reports;

 

(D)             any act or omission by the grantee that is or may be injurious
to the Company, monetarily or otherwise;

 

(E)             any act by the grantee that is inconsistent with the best
interests of the Company;

 

(F)             the grantee’s material violation of any of the Company’s
policies, including, without limitation, those policies relating to
discrimination or sexual harassment;

 

(G)             the grantee’s unauthorized (I) removal from the premises of the
Company or an affiliate of any document (in any medium or form) relating to the
Company or an affiliate or the customers or clients of the Company or an
affiliate or (II) disclosure to any person or entity of any of the Company’s, or
its affiliates’ confidential or proprietary information;

 

(H)             the grantee’s commission of any felony, or any other crime
involving moral turpitude; and

 

(I)             the grantee’s commission of any act involving dishonesty or
fraud.

 

Any rights the Company may have hereunder in respect of the events giving rise
to cause shall be in addition to the rights the Company may have under any other
agreement with a grantee or at law or in equity.  Any determination of whether a
grantee’s employment is (or is deemed to have been) terminated for cause shall
be made by the Administrator, which determination shall be final, binding and
conclusive on all parties.  If, subsequent to a grantee’s voluntary termination
of employment or involuntary termination of employment without cause, it is
discovered that the grantee’s employment could have been terminated for cause,
the Administrator may deem such grantee’s employment to have been terminated for
cause.  A grantee’s termination of employment for cause shall be effective as of
the date of the occurrence of the event giving rise to cause, regardless of when
the determination of cause is made.

 

(b)           The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(c)           The term “director” shall mean a member of the Board, a member of
the board of directors of any subsidiary of the Company and a member of the
governing body of any subsidiary of the Company that is a partnership, limited
liability company or other form of entity.

 





-  4  -

--------------------------------------------------------------------------------

 



(d)          The term “employment” and “employed” shall be deemed to mean an
employee’s employment with, or a consultant’s provision of services to, the
Company or any Company subsidiary and each director’s service as a director.

 

(e)           The “Fair Market Value” of a share of Common Stock on any day
shall be the closing price on the New York Stock Exchange, as reported for such
day in The Wall Street Journal or, if no such price is reported for such day,
the average of the high bid and low asked price of Common Stock as reported for
such day.  If no quotation is made for the applicable day, the Fair Market Value
of a share of Common Stock on such day shall be determined in the manner set
forth in the preceding sentence using quotations for the next preceding day for
which there were quotations, provided that such quotations shall have been made
within the ten (10) business days preceding the applicable day.  Notwithstanding
the foregoing, if deemed necessary or appropriate by the Board, the Fair Market
Value of a share of Common Stock on any day shall be determined by the Board. 
In no event shall the Fair Market Value of any share of Common Stock be less
than its par value.

 

(f)            A grantee shall be deemed to have terminated employment upon (i)
the date the grantee ceases to be employed by, or to provide consulting services
for, the Company, any Company subsidiary, any Company joint venture, or any
corporation (or any of its subsidiaries) which assumes the grantee’s award in a
transaction to which section 424(a) of the Code applies (a “424 Corporation”);
or (ii) the date the grantee ceases to be a Board member or a member of the
board of directors of a 424 Corporation, provided, however, that in the case of
a grantee (x) who is, at the time of reference, both an employee or consultant
and a Board member, or (y) who ceases to be engaged as an employee, consultant
or Board member and immediately is engaged in another of such relationships with
the Company, any Company subsidiary, any Company joint venture, or any 424
Corporation, the grantee shall be deemed to have a “termination of employment”
upon the later of the dates determined pursuant to subparagraphs (i) and (ii)
above.  The Administrator may determine whether any leave of absence constitutes
a termination of employment for purposes of the Plan and the impact, if any, of
any such leave of absence on awards theretofore made under the Plan.

 

ARTICLE II

Awards Under The Plan

 

2.1          Agreements Evidencing Awards

 

Each award granted under the Plan (except an award of unrestricted stock) shall
be evidenced by a written certificate or agreement (together with any written
amendments or modifications thereto, an “Award Agreement”) which shall contain
such provisions as the Administrator may in its sole discretion deem necessary
or desirable. By accepting an award pursuant to the Plan, a grantee thereby
agrees that the award shall be subject to all of the terms and provisions of the
Plan and the applicable Award Agreement.

 

2.2          Grant of Stock Options, Stock Appreciation Rights and Dividend
Equivalent Rights

 





-  5  -

--------------------------------------------------------------------------------

 



(a)           Stock Option Grants. The Administrator may grant stock options
(“options”) to purchase shares of Common Stock from the Company, to such key
persons, and in such amounts and subject to such vesting and forfeiture
provisions and other terms and conditions, as the Administrator shall determine
in its sole discretion, subject to the provisions of the Plan.  Options granted
under the Plan shall not be incentive stock options within the meaning of
Section 422 of the Code.

 

(b)           Stock Appreciation Right Grants; Types of Stock Appreciation
Rights. The Administrator may grant stock appreciation rights to such key
persons, and in such amounts and subject to such vesting and forfeiture
provisions and other terms and conditions, as the Administrator shall determine
in its sole discretion, subject to the provisions of the Plan. Stock
appreciation rights may be granted in connection with all or any part of, or
independently of, any option granted under the Plan. A stock appreciation right
granted in connection with an option may be granted at or after the time of
grant of such option.

 

(c)           Nature of Stock Appreciation Rights. The grantee of a stock
appreciation right shall have the right, subject to the terms of the Plan and
the applicable Award Agreement, to receive from the Company an amount equal to
(i) the excess of the Fair Market Value of a share of Common Stock on the date
of exercise of the stock appreciation right over an amount determined by the
Administrator, which may not be less than the Fair Market Value of a share of
Common Stock on the date of grant (or over the option exercise price if the
stock appreciation right is granted in connection with an option), multiplied by
(ii) the number of shares with respect to which the stock appreciation right is
exercised. Payment upon exercise of a stock appreciation right shall be in cash
or in shares of Common Stock (valued at their Fair Market Value on the date of
exercise) or both, all as the Administrator shall determine in its sole
discretion. Upon the exercise of a stock appreciation right granted in
connection with an option, the number of shares subject to the option shall be
reduced by the number of shares with respect to which the stock appreciation
right is exercised. Upon the exercise of an option in connection with which a
stock appreciation right has been granted, the number of shares subject to the
stock appreciation right shall be reduced by the number of shares with respect
to which the option is exercised.

 

(d)          Option Exercise Price. Each Award Agreement with respect to an
option shall set forth the amount (the “option exercise price”) payable by the
grantee to the Company upon exercise of the applicable option. The option
exercise price shall be determined by the Administrator in its sole discretion;
provided, however, that the option exercise price per share shall be at least
100% of the Fair Market Value of a share of Common Stock on the date the option
is granted, and provided further that in no event shall the option exercise
price be less than the par value of a share of Common Stock.

 

(e)           Exercise Period.

 

(i)                      The Administrator shall determine the periods during
which an option or stock appreciation right shall be exercisable, whether in
whole or in part. The Administrator may provide that a stock option or stock
appreciation right will be automatically exercised on specific dates or upon the
occurrence of a specified event.

 





-  6  -

--------------------------------------------------------------------------------

 



(ii)                    Unless the applicable Award Agreement provides
otherwise, the following terms shall apply:

 

(A)        An option or stock appreciation right shall become exercisable with
respect to a number of shares as close as possible to 25% of the shares subject
to such option or stock appreciation right on each of the first four
anniversaries of the date of grant.  A stock appreciation right granted in
connection with an option may be exercised at any time when, and to the same
extent that, the related option may be exercised.

 

(B)         The option or stock appreciation right may be exercised from time to
time as to all or part of the shares as to which such award is then exercisable.

 

(C)         The option or stock appreciation right shall remain exercisable
until the earlier of (I) the tenth anniversary of the date of grant or (II) the
expiration, cancellation or termination of the award, as set forth in Section
2.4 or otherwise.

 

2.3          Exercise of Options and Stock Appreciation Rights

 

Subject to the other provisions of this Article II, each option or stock
appreciation right granted under the Plan shall be exercisable as follows:

 

(a)           Notice of Exercise. An option or stock appreciation right shall be
exercised by the filing of a written notice with the Company or the Company’s
designated exchange agent (the “exchange agent”), on such form and in such
manner as the Administrator shall in its sole discretion prescribe.

 

(b)           Payment of Exercise Price. Any written notice of exercise of an
option shall be accompanied by payment for the shares being purchased. Such
payment shall be made by one or more of the following methods: (i) certified or
official bank check (or the equivalent thereof acceptable to the Company or its
exchange agent); (ii) with the consent of the Administrator, delivery of shares
of Common Stock having a Fair Market Value (determined as of the exercise date)
equal to all or part of the option exercise price; or (iii) at the sole
discretion of the Administrator and to the extent permitted by law and
consistent with the terms of the Plan, such other provision as the Administrator
may from time to time prescribe (whether directly or indirectly through the
exchange agent).

 

(c)           Delivery of Certificates Upon Exercise. Promptly after receiving
payment of the full option exercise price or after receiving notice of the
exercise of a stock appreciation right for which payment will be made partly or
entirely in shares, the Company or its exchange agent shall, subject to the
provisions of Section 3.2, deliver to the grantee or to such other person as may
then have the right to exercise the award, a certificate or certificates for the
shares of Common Stock for which the award has been exercised or shall establish
an account evidencing ownership of such shares in uncertificated form. If the
method of payment employed upon option exercise so requires, and if applicable
law permits, a grantee may direct the Company, or its exchange agent as the case
may be, to deliver the stock certificate(s) to the grantee’s stockbroker.

 





-  7  -

--------------------------------------------------------------------------------

 



(d)           Investment Purpose and Legal Requirements.  Notwithstanding the
foregoing, at the time of the exercise of any option, the Company may, if it
shall deem it necessary or advisable for any reason, require the holder of such
option (i) to represent in writing to the Company that it is the optionee’s then
intention to acquire the shares with respect to which the option is to be
exercised for investment and not with a view to the distribution thereof, or
(ii) to postpone the date of exercise until such time as the Company has
available for delivery to the optionee a prospectus meeting the requirements of
all applicable securities laws; and no shares shall be issued or transferred
upon the exercise of any option unless and until all legal requirements
applicable to the issuance or transfer of such shares have been complied with to
the satisfaction of the Company.  The Company shall have the right to condition
any issuance of shares to any optionee hereunder on such optionee’s undertaking
in writing to comply with such restrictions on the subsequent transfer of such
shares as the Company shall deem necessary or advisable as a result of any
applicable law, regulation or official interpretation thereof, and certificates
representing such shares may contain a legend to reflect any such restrictions.

 

(e)           No Shareholder Rights. No grantee of an option or stock
appreciation right (or other person having the right to exercise such award)
shall have any of the rights of a stockholder of the Company with respect to
shares subject to such award until the issuance of a stock certificate to such
person for such shares or the establishment of an account to record such stock
ownership in uncertificated form. Except as otherwise provided in Section
3.6(a), no adjustment shall be made for dividends, distributions or other rights
(whether ordinary or extraordinary, and whether in cash, securities or other
property) for which the record date is prior to the date such stock certificate
is issued or such account is established.

 

2.4         Termination of Employment; Death Subsequent to a Termination of
Employment

 

Except to the extent otherwise provided by the Administrator in an Award
Agreement, the following rules shall apply to options and stock appreciation
rights in the event of the grantee’s termination of employment.

 

(a)           General Rule.  Except to the extent otherwise provided in this
Section 2.4 or in Section 3.7(b)(ii), a grantee whose employment terminates may
exercise any outstanding option or stock appreciation right (i) only to the
extent that the award was exercisable on (or became exercisable in connection
with) the effective date of the termination of employment and (ii) only during
the three-month period following the termination of employment, but in no event
after the original expiration date of the award.  The option or stock
appreciation right, to the extent not exercisable on the effective date of the
termination of employment or not exercised during the three-month period
following the termination of employment, shall terminate.

 

(b)           Termination for Cause; Resignation. If a grantee’s employment is
terminated for cause or the grantee resigns without the Company’s prior consent,
all options and stock appreciation rights not theretofore exercised shall
terminate as of the commencement of business on the effective date of the
grantee’s termination of employment.

 





-  8  -

--------------------------------------------------------------------------------

 



(c)            Retirement.  If the Administrator so determines, a grantee who
retires (as defined below) may exercise any outstanding option or stock
appreciation right pursuant to its terms, without any earlier expiration of the
award.  For this purpose “retirement” shall mean a grantee’s termination of
employment, under circumstances other than those described in paragraph (b)
above, on or after: (x) his 65th birthday, (y) the date on which he has attained
age 60 and completed at least five years of service with the Company, as
applicable, (using any method of calculation the Administrator deems
appropriate) or (z) if approved by the Administrator, on or after he has
completed at least 20 years of service

 

(d)           Disability.  A grantee whose employment terminates by reason of a
disability (as defined below), may exercise any outstanding option or stock
appreciation right (i) only to the extent that the award was exercisable on (or
became exercisable in connection with) the effective date of the termination of
employment and (ii) only during the one-year period following the termination of
employment, but in no event after the original expiration date of the award. 
The option or stock appreciation right, to the extent not exercisable on the
effective date of the termination of employment or not exercised during the
one-year period following the termination of employment, shall terminate.  For
this purpose “disability” shall mean any physical or mental condition that would
qualify a grantee for a disability benefit under the long-term disability plan
maintained by the Company, if there is no such plan, a physical or mental
condition that prevents the grantee from performing the essential functions of
the grantee’s position (with or without reasonable accommodation) for a period
of six consecutive months.  The existence of a disability shall be determined by
the Administrator.

 

(e)           Death.

 

(i)                      Termination of Employment as a Result of Grantee’s
Death. If a grantee dies while employed, then any outstanding option or stock
appreciation right shall continue to be exercisable pursuant to its terms,
without any earlier expiration of the award.

 

(ii)                    Death Subsequent to a Termination of Employment. If a
grantee dies subsequent to terminating employment but prior to the expiration of
a stock option or a stock appreciation right (as provided by paragraphs (a),
(c), or (d) above), the award shall remain exercisable until the earlier to
occur of (A) the first anniversary of the grantee’s death or (B) the original
expiration date of the award.  The option or stock appreciation right, to the
extent not exercised during the one-year period following death, shall
terminate.

 

(iii)                   Restrictions on Exercise Following Death. Any such
exercise of an award following a grantee’s death shall be made only by the
grantee’s executor or administrator or other duly appointed representative
reasonably acceptable to the Administrator, unless the grantee’s will
specifically disposes of such award, in which case such exercise shall be made
only by the recipient of such specific disposition. If a grantee’s personal
representative or the recipient of a specific disposition under the grantee’s
will shall be entitled to exercise any award pursuant to the preceding sentence,
such representative or recipient shall be bound by all the terms and conditions
of the Plan and the applicable Award Agreement which would have applied to the
grantee including, without limitation, the provisions of Sections 3.2 hereof.

 





-  9  -

--------------------------------------------------------------------------------

 



2.5         Transferability of Options and Stock Appreciation Rights

 

Except as otherwise provided in an applicable Award Agreement evidencing an
option or stock appreciation right, during the lifetime of a grantee each option
or stock appreciation right granted to a grantee shall be exercisable only by
the grantee and no option or stock appreciation right shall be assignable or
transferable otherwise than by will or by the laws of descent and distribution.
The Administrator, in any applicable Award Agreement evidencing an option or a
stock appreciation right, may permit a grantee to transfer all or some of the
options or stock appreciation rights, as applicable, to (A) the grantee’s
spouse, children or grandchildren (“Immediate Family Members”), (B) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (C) other
parties approved by the Administrator in its sole discretion, except that no
such transfer may be for consideration. Following any such transfer, any
transferred options and stock appreciation rights shall continue to be subject
to the same terms and conditions as were applicable immediately prior to the
transfer.

 

2.6          Grant of Restricted Stock

 

(a)           Restricted Stock Grants. The Administrator may grant restricted
shares of Common Stock to such key persons, in such amounts, and subject to such
vesting and forfeiture provisions and other terms and conditions as the
Administrator shall determine in its sole discretion, subject to the provisions
of the Plan. Restricted stock awards may be made independently of or in
connection with any other award under the Plan. A grantee of restricted stock
shall have no rights with respect to such award unless such grantee accepts the
award within such period as the Administrator shall specify by accepting
delivery of an Award Agreement in such form as the Administrator shall determine
and, in the event the restricted shares are newly issued by the Company, makes
payment to the Company or its exchange agent as required by the Administrator
and in accordance with the Marshall Islands Business Corporations Act.

 

(b)           Issuance of Stock Certificate(s). Promptly after a grantee accepts
a restricted stock award, the Company or its exchange agent shall issue to the
grantee a stock certificate or certificates for the shares of Common Stock
covered by the award or shall establish an account evidencing ownership of the
stock in uncertificated form. Upon the issuance of such stock certificate(s), or
establishment of such account, the grantee shall have the rights of a
stockholder with respect to the restricted stock, subject to: (i) the
nontransferability restrictions and forfeiture provision described in paragraphs
(d) and (e) of this Section 2.6; (ii) in the Administrator’s sole discretion, to
a requirement that any dividends paid on such shares shall be held by the
Company or another custodian designated by the Company until all restrictions on
such shares have lapsed; and (iii) any other restrictions and conditions
contained in the applicable Award Agreement.

 

(c)           Custody of Stock Certificate(s). Unless the Administrator shall
otherwise determine, any stock certificates issued evidencing shares of
restricted stock shall remain in the possession of the Company or another
custodian designated by the Company until such shares are free of any
restrictions specified in the applicable Award Agreement. The Administrator may
direct that such stock certificate(s) bear a legend setting forth the applicable
restrictions on transferability,





-  10  -

--------------------------------------------------------------------------------

 



and if such shares are in book entry form, that they be subject to electronic
coding or stop order reflecting the applicable restrictions.

 

(d)          Nontransferability/Vesting. Shares of restricted stock may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as otherwise specifically provided in this Plan or the applicable Award
Agreement. The Administrator at the time of grant shall specify the date or
dates (which may depend upon or be related to a period of continued employment
with the Company, the achievement of performance goals or other conditions or a
combination of such conditions) on which the nontransferability of the
restricted stock shall lapse.

 

(e)           Consequence of Termination of Employment.  Except as may be
otherwise provided by the Administrator in an Award Agreement or otherwise, a
grantee’s termination of employment for any reason (including death) shall cause
the immediate forfeiture of all shares of restricted stock that did not vest
prior to, and do not vest on account of, such termination of employment.  All
dividends paid on such shares also shall be forfeited, whether by termination of
any arrangement under which such dividends are held, by the grantee’s repayment
of dividends he received directly, or otherwise, unless the Administrator
determines otherwise.

 

2.7          Grant of Restricted Stock Units

 

(a)           Restricted Stock Unit Grants. The Administrator may grant
restricted stock units to such key persons, in such amounts, and subject to such
terms and conditions as the Administrator shall determine in its sole
discretion, subject to the provisions of the Plan. Restricted stock units may be
awarded independently of or in connection with any other award under the Plan. A
grantee of a restricted stock unit shall have no rights with respect to such
award unless such grantee accepts the award within such period as the
Administrator shall specify by accepting delivery of an Award Agreement in such
form as the Administrator shall determine. A grant of a restricted stock unit
entitles the grantee to receive a share of Common Stock or, in the sole
discretion of the Administrator, the Fair Market Value of a share, on a date
specified in the Award Agreement.  If no date is specified, the grantee shall
receive such share or value on the date that the restricted stock unit vests.

 

(b)           Vesting/Nontransferability.  The Administrator shall specify at
the time of grant the date or dates (which may depend upon or be related to a
period of continued employment with the Company, the achievement of performance
goals or other conditions or a combination of such conditions) on which the
restricted stock units shall vest.  Restricted stock units may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
otherwise specifically provided in the applicable Award Agreement.

 

(c)           Consequence of Termination of Employment. Except as may otherwise
be provided by the Administrator in an Award Agreement or otherwise, a grantee’s
termination of employment for any reason (including death) shall cause the
immediate forfeiture of all restricted stock units that did not vest prior to,
and do not vest on account of, such termination of employment.

 





-  11  -

--------------------------------------------------------------------------------

 



(d)          Shareholder Rights.  The grantee of a restricted stock unit will
have the rights of a stockholder only as to shares for which, pursuant to the
award, a stock certificate has been issued or an account has been established
evidencing ownership of the stock in uncertificated form, and not with respect
to any other shares subject to the award.

 

2.8          Grant of Unrestricted Stock

 

The Administrator may grant (or sell at a purchase price at least equal to par
value) shares of Common Stock free of restrictions under the Plan, to such key
persons and in such amounts and subject to such forfeiture provisions as the
Administrator shall determine in its sole discretion. Shares may be thus granted
or sold in respect of past services or other valid consideration.

 

2.9          Dividend Equivalent Rights.

 

The Administrator may in its sole discretion include in any Award Agreement with
respect to an option, stock appreciation right or restricted stock unit, a
dividend equivalent right entitling the grantee to receive amounts equal to the
ordinary dividends that would be paid, during the time such award is outstanding
and unexercised, on the shares of Common Stock covered by such award if such
shares were then outstanding. In the event such a provision is included in an
Award Agreement, the Administrator shall determine whether such payments shall
be made in cash or in shares of Common Stock, the time or times at which they
shall be made, and such other vesting and forfeiture provisions and other terms
and conditions as the Administrator shall deem appropriate.

 

ARTICLE III

Miscellaneous

 

3.1          Amendment of the Plan; Modification of Awards

 

(a)           Amendment of the Plan.

 

(i)                      General.  Subject to Section 3.1(a)(ii), the Board may
from time to time suspend, discontinue, revise or amend the Plan in any respect
whatsoever, except that no such amendment shall materially impair any rights or
materially increase any obligations of the grantee under any award theretofore
made under the Plan without the consent of the grantee (or, upon the grantee’s
death, the person having the right to exercise the award). For purposes of this
Section 3.1, any action of the Board that in any way alters or affects the tax
treatment of any award or that in the sole discretion of the Board is necessary
to prevent the grantee from being subject to tax with respect to an award under
section 409A of the Code shall not be considered to materially impair any rights
of any grantee.

 

(ii)                    Shareholder Approval Requirement.  Shareholder approval
shall be required with respect to any amendment to the Plan (i) that increases
the aggregate number of shares which may be issued under the Plan; (ii) to the
extent required by applicable law or stock exchange rules or (iii) to the extent
that the Board determines that stockholder approval is desirable or necessary.

 





-  12  -

--------------------------------------------------------------------------------

 



(b)           Modification of Awards.  The Administrator may cancel any award
under the Plan.  Subject to the limitations in this Section 3.1(b), the
Administrator also may amend any outstanding award and the applicable Award
Agreement, including, without limitation, by amendment which would: (i)
accelerate the time or times at which the award becomes unrestricted or may be
exercised; (ii) waive or amend any goals, restrictions or conditions set forth
in the Agreement; or (iii) waive or amend the operation of Section 2.4 with
respect to the termination of the award upon termination of employment; provided
however, that the Committee may not (w) lower the exercise price of an
outstanding option or stock appreciation right, (x) cancel an option or stock
appreciation right in exchange for a new option or stock appreciation right with
a lower exercise price, (y) cancel an option or stock appreciation right in
exchange for a different type of award under the Plan that has a value that is
greater than the excess of the fair market value of the applicable shares on the
date of such payment over the exercise price or (z) authorize the payment of
cash in lieu of the exercise of an option or stock appreciation right in an
amount that is greater than the excess of the fair market value of the
applicable shares on the date of such payment over the exercise price.  However,
any such cancellation or amendment (other than an amendment pursuant to Sections
3.6 or 3.7(b)) that materially impairs the rights or materially increases the
obligations of a grantee under an outstanding award shall be made only with the
consent of the grantee (or, upon the grantee’s death, the person having the
right to exercise the award).

 

3.2          Consent Requirement

 

(a)           No Plan Action without Required Consent. If the Administrator
shall at any time determine that any Consent (as hereinafter defined) is
necessary or desirable as a condition of, or in connection with, the granting of
any award under the Plan, the issuance or purchase of shares or other rights
thereunder, or the taking of any other action thereunder (each such action being
hereinafter referred to as a “Plan Action”), then such Plan Action shall not be
taken, in whole or in part, unless and until such Consent shall have been
effected or obtained to the full satisfaction of the Administrator.

 

(b)           Consent Defined. The term “Consent” as used herein with respect to
any Plan Action means (i) any and all listings, registrations or qualifications
in respect thereof upon any securities exchange or under any federal, state or
local law, rule or regulation, (ii) any and all written agreements and
representations by the grantee with respect to the disposition of shares, or
with respect to any other matter, which the Administrator shall deem necessary
or desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made and (iii) any and all consents,
clearances and approvals in respect of a Plan Action by any governmental or
other regulatory bodies.

 

3.3          Nonassignability

 

Except as otherwise provided in the Plan, (a) no award or right granted to any
person under the Plan or under any Award Agreement shall be assignable or
transferable other than by will or by the laws of descent and distribution, in
accordance with the terms of such awards and to the





-  13  -

--------------------------------------------------------------------------------

 



extent not forfeited upon death; and (b) all rights granted under the Plan or
any Award Agreement shall be exercisable during the life of the grantee only by
the grantee or the grantee’s legal representative.

 

3.4          Requirement of Notification of Election Under Section 83(b) of the
Code

 

If any grantee shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under section 83(b) of the
Code (i.e., an election to include in gross income in the year of transfer the
amounts specified in section 83(b)), such grantee shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service and provide a copy of such election to the Company, in addition
to any filing and notification required pursuant to regulations issued under the
authority of Code section 83(b).

 

3.5         Withholding Taxes

 

(a)           Cash Payments. Whenever cash is to be paid pursuant to an award
under the Plan, the Company shall be entitled to deduct therefrom an amount
sufficient in its opinion to satisfy all federal, state and other governmental
tax withholding requirements related to such payment.

 

(b)           Delivery of Common Stock. Whenever shares of Common Stock are to
be delivered pursuant to an award under the Plan, the Company shall be entitled
to require as a condition of delivery that the grantee remit to the Company an
amount sufficient in the opinion of the Company to satisfy all federal, state
and other governmental tax withholding requirements related thereto. With the
approval of the Administrator, which the Administrator shall have sole
discretion whether or not to give, the grantee may satisfy the foregoing
condition by electing to have the Company withhold from delivery shares having a
value equal to the amount of tax to be withheld. Such shares shall be valued at
their Fair Market Value as of the date on which the amount of tax to be withheld
is determined. Fractional share amounts shall be settled in cash. Such a
withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to an award.

 

3.6          Adjustment Upon Changes in Common Stock

 

(a)           Corporate Events.  In the event of any change in the number of
shares of Common Stock outstanding by reason of any stock dividend or split,
reverse stock split, recapitalization, consolidation, combination or exchange of
shares or similar corporate change (collectively referred to as “corporate
events”), the Administrator shall make the following adjustments, subject to
Sections 3.6(b) and (c):

 

(i)                      Shares Available for Grants.  The maximum number of
shares of Common Stock with respect to which the Administrator may grant awards
under Article II hereof, as described in Section 1.5(a), and the individual
limits described in Sections 1.5(d) and 1.5(e), shall be appropriately adjusted
by the Administrator.  In the event of any change in the number of shares of
Common Stock outstanding by reason of any event or transaction other than a
corporate event, the Administrator may, but need not, adjust the maximum number
of shares of





-  14  -

--------------------------------------------------------------------------------

 



Common Stock with respect to which the Administrator may grant awards under
Article II hereof, as described in Section 1.5(a), and the individual limits
described in Sections 1.5(d) and 1.5(e), with respect to the number and class of
shares of Common Stock, in each case as the Administrator may deem appropriate.

 

(ii)                     Restricted Stock.  Unless the Administrator in its sole
discretion otherwise determines, any securities or other property (including
dividends paid in cash) received by a grantee with respect to a share of
restricted stock as a result of a corporate event will not vest until such share
of restricted stock vests, and shall be promptly deposited with the Company or
another custodian designated by the Company.

 

(iii)                    Restricted Stock Units.  The Administrator shall adjust
outstanding grants of restricted stock units to reflect any corporate event as
the Administrator may deem appropriate to prevent the enlargement or dilution of
rights of grantees.

 

(iv)                   Options, Stock Appreciation Rights and Dividend
Equivalent Rights.  Subject to any required action by the stockholders of the
Company, in the event of any increase or decrease in the number of issued shares
of Common Stock or a change in the class of shares of Common Stock resulting
from a corporate event or any other increase or decrease in the number of such
shares effected without receipt of consideration by the Company, the
Administrator shall proportionally adjust the number or class of shares of
Common Stock subject to each outstanding option and stock appreciation right,
the exercise price-per-share of Common Stock of each such option and stock
appreciation right and the number of any related dividend equivalent rights.

 

(b)          Outstanding Options, Stock Appreciation Rights, Restricted Stock
Units and Dividend Equivalent Rights – Certain Mergers.  Subject to any required
action by the stockholders of the Company, in the event that the Company shall
be the surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Common Stock receive
securities of another corporation), each option, stock appreciation right,
restricted stock unit and dividend equivalent right outstanding on the date of
such merger or consolidation shall pertain to and apply to the securities which
a holder of the number of shares of Common Stock subject to such option, stock
appreciation right, restricted stock unit or dividend equivalent right would
have received in such merger or consolidation.

 

(c)           Outstanding Options, Stock Appreciation Rights, Restricted Stock
Units and Dividend Equivalent Rights -- Certain Other Transactions.  In the
event of (i) a dissolution or liquidation of the Company, (ii) a sale of all or
substantially all of the Company’s assets, (iii) a merger or consolidation
involving the Company in which the Company is not the surviving corporation or
(iv) a merger or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Common Stock receive
securities of another corporation and/or other property, including cash, the
Administrator shall, in its sole discretion, have the power to:

 

(i)                      cancel, effective immediately prior to the occurrence
of such event, each option, stock appreciation right and restricted stock unit
(including each dividend equivalent right related thereto) outstanding
immediately prior to such event (whether or not then vested or





-  15  -

--------------------------------------------------------------------------------

 



exercisable), and, in full consideration of such cancellation, pay to the
grantee (A) to whom such option or stock appreciation right was granted an
amount in cash, for each share of Common Stock subject to such option or stock
appreciation right, respectively, equal to the excess of (x) the value, as
determined by the Administrator in its sole discretion, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event over (y) the exercise price of such option or stock appreciation
right, provided, however, that if the exercise price of any such option or stock
appreciation right exceeds such value, the option or stock appreciation right
shall be cancelled without any consideration; and (B) to whom such restricted
stock unit was granted, for each share of Common Stock subject to such award,
the value, as determined by the Administrator in its sole discretion, of the
property (including cash) received by the holder of a share of Common Stock as a
result of such event; or

 

(ii)                     provide that each option and stock appreciation right
outstanding immediately prior to such event (whether or not otherwise vested and
exercisable) (a) may be exercised a period of not less than 30 days prior to the
occurrence of such event and (b) shall expire upon the occurrence of such event,
and cancel, effective immediately prior to the occurrence of such event, each
restricted stock unit (including each dividend equivalent right related thereto)
outstanding immediately prior to such event (whether or not then vested), and,
in full consideration of such cancellation, pay to the grantee to whom such
restricted stock unit was granted, for each share of Common Stock subject to
such award, the value, as determined by the Administrator in its sole
discretion, of the property (including cash) received by the holder of a share
of Common Stock as a result of such event; or

 

(iii)                   provide, in a manner consistent with Section 409A of the
Code, for the exchange of each option, stock appreciation right and restricted
stock unit (including any related dividend equivalent right) outstanding
immediately prior to such event (whether or not then exercisable) for an option
on, stock appreciation right, restricted stock unit and dividend equivalent
right with respect to, as appropriate, some or all of the property which a
holder of the number of shares of Common Stock subject to such option, stock
appreciation right or restricted stock unit would have received and, incident
thereto, make an equitable adjustment as determined by the Administrator in its
sole discretion in the exercise price of the option or stock appreciation right,
or the number of shares or amount of property subject to the option, stock
appreciation right, restricted stock unit or dividend equivalent right or, if
the Administrator so determines in its sole discretion, provide for a cash
payment to the grantee to whom such option, stock appreciation right or
restricted stock unit was granted in partial consideration for the exchange of
the option, stock appreciation right or restricted stock unit.

 

(d)           Outstanding Options, Stock Appreciation Rights, Restricted Stock
Units and Dividend Equivalent Rights -- Other Changes.  In the event of any
change in the capitalization of the Company or a corporate change other than
those specifically referred to in Sections 3.6(a), (b) or (c) hereof, the
Administrator may, in its sole discretion and in a manner consistent with
Section 409A of the Code, make such adjustments in the number and class of
shares or other property subject to options, stock appreciation rights,
restricted stock units and dividend equivalent rights outstanding on the date on
which such change occurs and in the per-share exercise price of each such option
and stock appreciation right as the Administrator may consider appropriate to
prevent dilution or enlargement of rights.  In addition, if and to the extent
the Administrator, in





-  16  -

--------------------------------------------------------------------------------

 



its sole discretion, determines it is appropriate, the Administrator may elect
to cancel each or any option, stock appreciation right and restricted stock unit
(including each dividend equivalent right related thereto) outstanding
immediately prior to such event (whether or not then exercisable), and, in full
consideration of such cancellation, pay to the grantee to whom such award was
granted an amount in cash, (A) for each share of Common Stock subject to such
option or stock appreciation right, respectively, equal to the excess of (i) the
Fair Market Value of Common Stock on the date of such cancellation over (ii) the
exercise price of such option or stock appreciation right and (B) for each share
of Common Stock subject to such restricted stock unit, equal to the Fair Market
Value of Common Stock on the date of such cancellation.  In the event of any
such cancellation, any option or stock appreciation right for which the exercise
price of such option or stock appreciation right exceeds the Fair Market Value
of Common Stock on the date of such cancellation, such option or stock
appreciation right shall be cancelled without any consideration.

 

(e)           No Other Rights. Except as expressly provided in the Plan, no
grantee shall have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Common Stock subject to an award or the
exercise price of any option or stock appreciation right.

 

3.7         Change in Control

 

(a)           Change in Control Defined. For purposes of this Section 3.7 and,
unless the applicable Award Agreement provides otherwise, for each award granted
after the effective date of the amendment and restatement of the Plan, “Change
in Control” shall mean the occurrence of any of the following:

 

(i)                      any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act (a “Person”) (other than  (A)
Apollo Global Management LLC, Centerbridge Partners L.P., and Strategic Value
Partners, LLC; their respective Affiliates; and their respective funds, managed
accounts, and related entities managed by any of them or their respective
Affiliates, or wholly-owned subsidiaries of the foregoing, but not including,
however, any of their operating portfolio companies; and any group of the
foregoing; where “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person, and a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise  (each, an “Excluded Person”), (B) the Company, (C) any trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, (D) any company or entity owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company or (E) pursuant to a transaction or
series of transactions in which the holders of the securities entitled to vote
generally in the election of directors to the Board of





-  17  -

--------------------------------------------------------------------------------

 



Directors (the “Voting Securities”) of the Company outstanding immediately prior
thereto, continue to retain or represent, directly or indirectly, (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity), more than 50% of the combined voting power of the Voting
Securities of the Company, such surviving entity or any ultimate parent thereof
outstanding immediately following such transaction or series of transactions (an
“Exempt Transaction”)), becomes the “beneficial owner” (within the meaning of
Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding Voting Securities; or 

 

(ii)                     the sale of all or substantially all of the Company’s
assets in one or more related transactions within a 12-month period to any
person, other than such a sale to (x) a subsidiary of the Company which does not
involve a change in the equity holdings of the Company, (y) an Excluded Person,
or (z) any company or entity owned, directly or indirectly, by stockholders of
the Company in substantially the same proportions as their ownership of common
stock of the Company; or

 

(iii)                  any merger, consolidation, reorganization or similar
event of the Company or any of its subsidiaries, as a result of which the
holders of the voting stock of the Company immediately prior to such merger,
consolidation, reorganization or similar event do not directly or indirectly
hold at least fifty percent (50%) of the aggregate voting power of the Voting
Securities.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred if an Excluded Person has the ability to appoint a majority of the
members of the Board of Directors.

 

Notwithstanding the foregoing, for each award subject to Section 409A of the
Code, a Change in Control shall be deemed to occur under this Plan with respect
to such award only if a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company shall also be deemed to have occurred under Section 409A of the
Code.

 

(b)           Effect of a Change in Control. Unless the Administrator provides
otherwise in an Award Agreement, upon the occurrence of a Change in Control,
notwithstanding any other provision of this Plan:

 

(i)                      to the extent permitted by law, the Administrator may,
in its sole discretion, amend any Award Agreement in such manner as it deems
appropriate;

 

(ii)                     if a grantee who incurs a termination of employment for
any reason, other than for cause or a voluntary termination by the grantee
(other than a voluntary termination for “Good Reason”, to the extent that there
is an employment, severance or other agreement governing the relationship
between the grantee and the Company which contains a definition of such term and
as defined in such agreement), concurrent with or within one year following the
Change in Control:

 





-  18  -

--------------------------------------------------------------------------------

 



(A)        any award to such grantee then outstanding shall become fully vested
and any award in the form of an option or stock appreciation right shall be
immediately exercisable; and

 

(B)         such grantee may exercise any outstanding option or stock
appreciation right, but only to the extent that the grantee was entitled to
exercise the award on his termination of employment date (including to the
extent vested due to such termination of employment), until the earlier of (A)
the original expiration date of the award and (B) the later of (x) the date
provided for under the applicable Award Agreement or the terms of Section 2.4
without reference to this Section 3.7(b)(ii) and (y) the first anniversary of
the grantee’s termination of employment.

 

(c)           Miscellaneous.  Whenever deemed appropriate by the Administrator,
any action referred to in paragraph (b)(ii) of this Section 3.7 may be made
conditional upon the consummation of the applicable Change in Control
transaction.

 

3.8          Limitations Imposed by Section 162(m)

 

Notwithstanding any other provision hereunder, prior to a Change in Control, if
and to the extent that the Administrator determines the Company’s United States
federal tax deduction in respect of an award may be limited as a result of
section 162(m) of the Code, the Administrator may take the following actions:

 

(a)           With respect to options, stock appreciation rights or dividend
equivalent rights, the Administrator may delay the exercise or payment, as the
case may be, in respect of such options, stock appreciation rights or dividend
equivalent rights until a date that is within 30 days after the date that
compensation paid to the grantee no longer is subject to the deduction
limitation under section 162(m) of the Code. In the event that a grantee
exercises an option, stock appreciation right or would receive a payment in
respect of a dividend equivalent right at a time when the grantee is a 162(m)
covered employee, and the Administrator determines to delay the exercise or
payment, as the case may be, in respect of any such award, the Administrator
shall credit cash or, in the case of an amount payable in Common Stock, the Fair
Market Value of the Common Stock, payable to the grantee to a book account. The
grantee shall have no rights in respect of such book account and the amount
credited thereto shall not be transferable by the grantee other than by will or
laws of descent and distribution. The Administrator may credit additional
amounts to such book account as it may determine in its sole discretion. Any
book account created hereunder shall represent only an unfunded, unsecured
promise by the Company to pay the amount credited thereto to the grantee in the
future.

 

(b)           With respect to restricted stock, unrestricted stock or restricted
stock units, the Administrator may require the grantee to surrender to the
Administrator any certificates with respect to restricted stock and unrestricted
stock and agreements with respect to restricted stock units, in order to cancel
the awards of such restricted stock, unrestricted stock and restricted stock
units (and any related dividend equivalent rights). In exchange for such
cancellation, the Administrator shall credit to a book account a cash amount
equal to the Fair Market Value of the shares of Common Stock subject to such
awards. The amount credited to the book account shall be paid to the grantee
within 30 days after the date that compensation paid to the grantee no longer is
subject to the deduction limitation under section 162(m) of the Code. The
grantee shall





-  19  -

--------------------------------------------------------------------------------

 



have no rights in respect of such book account and the amount credited thereto
shall not be transferable by the grantee other than by will or laws of descent
and distribution. The Administrator may credit additional amounts to such book
account as it may determine in its sole discretion. Any book account created
hereunder shall represent only an unfunded, unsecured promise by the Company to
pay the amount credited thereto to the grantee in the future.

 

3.9          Right of Discharge Reserved

 

Nothing in the Plan or in any Award Agreement shall confer upon any grantee the
right to continue his employment or affect any right which the Company may have
to terminate such employment or change the terms of such employment.

 

3.10       Nature of Payments

 

(a)           Consideration for Services Performed. Any and all grants of awards
and issuances of shares of Common Stock under the Plan shall be in consideration
of services performed for the Company by the grantee.

 

(b)           Not Taken into Account for Benefits. All such grants and issuances
shall constitute a special incentive payment to the grantee and shall not be
taken into account in computing the amount of salary or compensation of the
grantee for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company or under any agreement between the Company and the grantee, unless such
plan or agreement specifically otherwise provides.

 

3.11      Deferred Compensation

 

The Plan is intended to comply with the requirements of Section 409A of the Code
so as not to be subject to tax under Section 409A, and shall be interpreted
accordingly.  Notwithstanding anything else herein to the contrary, any payment
scheduled to be made to a grantee after the grantee’s termination of employment
shall not be made until the date six months after the date of the termination of
employment, to the extent necessary to comply with Code Section 409A(a)(B)(i)
and applicable Treasury Regulations.  Following any such six-month delay, all
such delayed payments will be paid in a single lump sum on the date six months
after such termination of employment.

 

3.12      Non-Uniform Determinations

 

The Administrator’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or who are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Administrator
shall be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to (a) the persons to receive awards under the Plan, (b) the terms and
provisions of awards under the Plan, and (c) the treatment of leaves of absence
pursuant to Section 1.6(f).

 





-  20  -

--------------------------------------------------------------------------------

 



3.13      Other Payments or Awards

 

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.

 

3.14      Headings

 

Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents of such subdivisions.

 

3.15      Effective Date and Term of Plan

 

The Plan was initially adopted by the Board on June 26, 2015. The Board amended
and restated the Plan on March 23, 2017, subject to approval of the Company’s
stockholders.  If the amendment and restatement is not approved by the Company’s
stockholders, the amendment and restatement as to Section 1.5(a) shall be null
and void.

 

3.16      Restriction on Issuance of Stock Pursuant to Awards

 

The Company shall not permit any shares of Common Stock to be issued pursuant to
awards granted under the Plan unless such shares of Common Stock are fully paid
and non-assessable under applicable law.

 

3.17      Governing Law

 

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of New York,
without giving effect to principles of conflict of laws.

-  21  -

--------------------------------------------------------------------------------